Exhibit 10.1

 

EXECUTION VERSION

 

 

TERM LOAN AGREEMENT

Dated as of April 2, 2020

among

SPIRIT REALTY, L.P.,
a Delaware limited partnership,
as Borrower

various financial institutions,
as Lenders

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


TRUIST BANK,
as Syndication Agent


 

 

jpmorgan chase bank, n.a.,
as Joint Lead Arranger and Sole Bookrunner

SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arranger

 



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I

Definitions1

 

 

Section 1.1

Definitions1

 

 

Section 1.2

Accounting Matters37

 

 

Section 1.3

Interpretation37

 

 

Section 1.4

Financial Attributes of Non-Wholly Owned Subsidiaries38

 

 

Section 1.5

Interest Rates; LIBOR Notification38

 

 

Section 1.6

Divisions39

 

ARTICLE II

Credit Facility39

 

 

Section 2.1

Loans39

 

 

Section 2.2

Rates and Payment of Interest on Loans40

 

 

Section 2.3

Number of Interest Periods41

 

 

Section 2.4

Repayment of Loans41

 

 

Section 2.5

Prepayments41

 

 

Section 2.6

Continuation42

 

 

Section 2.7

Conversion43

 

 

Section 2.8

Notes43

 

 

Section 2.9

[Reserved]44

 

 

Section 2.10

[Reserved]44

 

 

Section 2.11

Amount Limitations44

 

 

Section 2.12

Incremental Commitments44

 

 

Section 2.13

Funds Transfer Disbursements45

 

ARTICLE III

Payments, Fees and Other General Provisions46

 

 

Section 3.1

Payments46

 

 

Section 3.2

Pro Rata Treatment46

 

 

Section 3.3

Sharing of Payments, Etc47

 

 

Section 3.4

Several Obligations47

 

 

Section 3.5

Fees48

 

 

Section 3.6

Computations48

 

 

Section 3.7

Usury48

 

 

Section 3.8

Statements of Account49

 

 

Section 3.9

Defaulting Lenders49

 

 

Section 3.10

Taxes50

 

ARTICLE IV

Intentionally Omitted54

 

ARTICLE V

Yield Protection, Etc54

 

 

Section 5.1

Additional Costs; Capital Adequacy54

 

 

Section 5.2

Alternate Rate of Interest56

 

 

Section 5.3

Illegality57

 

 

Section 5.4

Compensation57

 

 

Section 5.5

Treatment of Affected Loans58

 

 

Section 5.6

Affected Lenders59

 

 

-i-

 



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

Section 5.7

Change of Lending Office59

 

 

Section 5.8

Assumptions Concerning Funding of LIBOR Loans59

 

ARTICLE VI

Conditions Precedent60

 

 

Section 6.1

Initial Conditions Precedent60

 

 

Section 6.2

Conditions Precedent to All Loans62

 

ARTICLE VII

Representations and Warranties63

 

 

Section 7.1

Representations and Warranties63

 

 

Section 7.2

Survival of Representations and Warranties, Etc69

 

ARTICLE VIII

Affirmative Covenants69

 

 

Section 8.1

Preservation of Existence and Similar Matters69

 

 

Section 8.2

Compliance with Applicable Law69

 

 

Section 8.3

Maintenance of Property70

 

 

Section 8.4

Conduct of Business70

 

 

Section 8.5

Insurance70

 

 

Section 8.6

Payment of Taxes and Claims70

 

 

Section 8.7

Books and Records; Inspections70

 

 

Section 8.8

Use of Proceeds71

 

 

Section 8.9

Environmental Matters71

 

 

Section 8.10

Further Assurances72

 

 

Section 8.11

Material Contracts72

 

 

Section 8.12

REIT Status72

 

 

Section 8.13

Exchange Listing72

 

 

Section 8.14

Guarantors72

 

ARTICLE IX

Information73

 

 

Section 9.1

Quarterly Financial Statements73

 

 

Section 9.2

Year-End Statements73

 

 

Section 9.3

Compliance Certificate74

 

 

Section 9.4

Other Information74

 

 

Section 9.5

Electronic Delivery of Certain Information; Approved Electronic Platform76

 

 

Section 9.6

Public/Private Information78

 

 

Section 9.7

USA Patriot Act Notice; Compliance79

 

ARTICLE X

Negative Covenants79

 

 

Section 10.1

Financial Covenants79

 

 

Section 10.2

Negative Pledge80

 

 

Section 10.3

Restrictions on Intercompany Transfers81

 

 

Section 10.4

Merger, Consolidation, Sales of Assets and Other Arrangements81

 

 

-ii-

 



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

Section 10.5

Plans82

 

 

Section 10.6

Fiscal Year82

 

 

Section 10.7

Modifications of Organizational Documents and Material Contracts82

 

 

Section 10.8

Subordinated Debt Prepayments; Amendments83

 

 

Section 10.9

Transactions with Affiliates83

 

 

Section 10.10

Environmental Matters84

 

 

Section 10.11

Derivatives Contracts84

 

 

Section 10.12

Sanctions, Anti-Corruption, Anti-Money Laundering84

 

ARTICLE XI

Default85

 

 

Section 11.1

Events of Default85

 

 

Section 11.2

Remedies Upon Event of Default88

 

 

Section 11.3

Remedies Upon Default89

 

 

Section 11.4

Marshaling; Payments Set Aside89

 

 

Section 11.5

Allocation of Proceeds89

 

 

Section 11.6

Rescission of Acceleration by Requisite Lenders90

 

 

Section 11.7

Performance by Administrative Agent91

 

 

Section 11.8

Rights Cumulative91

 

ARTICLE XII

The Administrative Agent92

 

 

Section 12.1

Appointment and Authority92

 

 

Section 12.2

Rights as a Lender92

 

 

Section 12.3

Exculpatory Provisions92

 

 

Section 12.4

Reliance by Administrative Agent93

 

 

Section 12.5

Delegation of Duties94

 

 

Section 12.6

Resignation of Administrative Agent94

 

 

Section 12.7

Non-Reliance on Administrative Agent and Other Lenders95

 

 

Section 12.8

No Other Duties, Etc95

 

 

Section 12.9

Administrative Agent May File Proofs of Claim95

 

 

Section 12.10

Guaranty Matters96

 

 

Section 12.11

Specified Derivatives Contracts96

 

 

Section 12.12

Certain ERISA Matters96

 

ARTICLE XIII

Miscellaneous98

 

 

Section 13.1

Notices98

 

 

Section 13.2

Expenses100

 

 

Section 13.3

Setoff101

 

 

Section 13.4

Litigation; Jurisdiction; Other Matters; Waivers101

 

 

Section 13.5

Successors and Assigns103

 

 

Section 13.6

Amendments and Waivers107

 

 

Section 13.7

No Advisory or Fiduciary Responsibility109

 

 

Section 13.8

Confidentiality110

 

 

-iii-

 



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

Section 13.9

Indemnification111

 

 

Section 13.10

Termination; Survival113

 

 

Section 13.11

Severability of Provisions113

 

 

Section 13.12

GOVERNING LAW113

 

 

Section 13.13

Counterparts113

 

 

Section 13.14

Obligations with Respect to Loan Parties and Subsidiaries113

 

 

Section 13.15

Independence of Covenants114

 

 

Section 13.16

Limitation of Liability114

 

 

Section 13.17

Entire Agreement114

 

 

Section 13.18

Electronic Execution of Assignments and Certain Other Documents114

 

 

Section 13.19

Construction115

 

 

Section 13.20

Headings115

 

 

Section 13.21

Time115

 

 

Section 13.22

Acknowledgement and Consent to Bail-In of Affected Financial Institutions115

 

 

Section 13.23

Acknowledgement Regarding Any Supported QFCs116

 

 

 

-iv-

 



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

SCHEDULE 1.1(a)

Commitment Amounts and Pro Rata Shares

SCHEDULE 1.1(b)

List of Loan Parties

SCHEDULE 1.1(c)

Permitted Liens

SCHEDULE 7.1(e)

Litigation

SCHEDULE 7.1(n)

Affiliate Transactions

SCHEDULE 7.1(w)

Ownership Structure

SCHEDULE 7.1(x)(i)

Properties

SCHEDULE 7.1(x)(ii)

Eligible Assets

SCHEDULE 7.1(y)

Indebtedness

SCHEDULE 7.1(z)

Material Contracts

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Notice of Borrowing

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Prepayment

EXHIBIT G

Form of Note

EXHIBIT H

Forms of U.S. Tax Compliance Certificates

EXHIBIT I

Form of Compliance Certificate

EXHIBIT J

Form of Administrative Questionnaire

 

 

 

 

-v-

 



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT (this “Agreement”), dated as of April 2, 2020, is by
and among SPIRIT REALTY, L.P., a Delaware limited partnership (the “Borrower”),
each of the financial institutions initially a signatory hereto together with
their successors and permitted assignees under Section 13.5, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower a term loan facility in the amount of $200,000,000, on the terms
and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I
Definitions

Section 1.1Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given to such term in Section 5.1(b).

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of Spirit REIT and
its Subsidiaries determined on a consolidated basis for such period minus
(b) the Reserve for Replacements.  Spirit REIT’s Ownership Share of the Adjusted
EBITDA of its Unconsolidated Affiliates will be included when determining the
Adjusted EBITDA of Spirit REIT.

“Adjusted LIBO Rate” means, with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., as contractual
representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.6.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affected Lender” has the meaning given to such term in Section 5.6.

1



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery, money-laundering or corruption.

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” shall be determined based upon the Ratings Based Pricing
Grid below; provided that if the Borrower makes a Ratio Based Pricing Grid
Election, the Applicable Margin shall be determined based upon the ratio of
Total Indebtedness to Total Asset Value as set forth in the Ratio Based Pricing
Grid below (and initially will be based upon such ratio as of the last day of
the most recently ended fiscal quarter for which financial statements are
available on the date of the Ratio Based Pricing Grid Election).

While pricing is based on the Ratings Based Pricing Grid, the Applicable Margin
shall be determined based upon the Credit Ratings given to the Borrower by S&P,
Moody’s and Fitch, as follows: If the Borrower has at least two of such Credit
Ratings, then the Applicable Margin will be based on the highest such Credit
Rating unless the difference between the highest Credit Rating and the lowest
Credit Rating is two or more rating levels, in which case the Applicable Margin
will be based on the Credit Rating level that is one level below the highest
Credit Rating.  If at any time the Borrower has three (3) Credit Ratings, and
such Credit Ratings are split, then: (A) if the difference between the highest
and the lowest such Credit Ratings is one ratings category (e.g. Baa2 by Moody’s
and BBB- by S&P or Fitch), the Applicable Margin shall be the rate per annum
that would be applicable if the highest of the Credit Ratings were used; and (B)
if the difference between such Credit Ratings is two ratings categories (e.g.
Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the Applicable Margin shall
be the rate per annum that would be applicable if the average of the two (2)
highest Credit Ratings were used, provided that if such average is not a
recognized rating category, then the Applicable Margin shall be the rate per
annum that would be applicable if the second highest Credit Rating of the three
were used.  If the Borrower has only one of such Credit Ratings (and such Credit
Rating is from Moody’s or S&P), then such Credit Rating shall apply.  If the
Borrower has neither a Credit Rating from Moody’s nor S&P, then the highest
pricing will apply.

2



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Ratings Based Pricing Grid

Level

Credit Ratings

(S&P/ Moody’s/ Fitch)

Applicable Margin (LIBOR Loans)

(bps)

Applicable Margin (Base Rate Loans)

(bps)

1

≥A- / A3 / A-

1.10%

0.10%

2

BBB+ / Baa1 / BBB+

1.30%

0.30%

3

BBB / Baa2 / BBB

1.50%

0.50%

4

BBB- / Baa3 / BBB-

1.75%

0.75%

5

< BBB- / Baa3 / BBB- or unrated

2.10%

1.10%

 

Ratio Based Pricing Grid

Level

Ratio of Total Indebtedness to Total Asset Value

Applicable Margin for LIBOR Loans

Applicable Margin for Base Rate Loans

1

Less than 0.45 to 1.00

1.75%

0.75%

2

Greater than or equal to 0.45 to 1.00 but less than 0.50 to 1.00

1.85%

0.85%

3

Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00

2.00%

1.00%

4

Greater than or equal to 0.55 to 1.00

2.20%

1.20%

 

Each change in the Applicable Margin shall be effective commencing on the next
Business Day following the earlier to occur of (A) the Administrative Agent’s
receipt of notice from the Borrower of an applicable change in the Credit Rating
levels and (B) the Administrative Agent’s actual knowledge of an applicable
change in the Credit Rating levels (or, if the Ratio Based Pricing Grid is
applicable, one Business Day after the delivery of the Compliance Certificate
for each quarter).  If the Borrower fails to deliver a Compliance Certificate
pursuant to Section 9.3, the Applicable Margin under the Ratio Based Pricing
Grid shall equal the percentage corresponding to Level 4 until the first
Business Day of the calendar month immediately following the month that the
required Compliance Certificate is delivered.

“Approved Electronic Platform” has the meaning set forth in Section 9.5(c).

3



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Arrangers” means JPMorgan Chase Bank, N.A. and SunTrust Robinson Humphrey, Inc.

“Assignment and Assumption” means an Assignment and Assumption Agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.5), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form (including electronic
records generated by use of an electronic platform) approved by the
Administrative Agent.

“Availability End Date” is defined in the definition of “Availability Period”.

“Availability Period” means, if the Effective Date has occurred, the period from
April 2, 2020 to the earliest of (the “Availability End Date”) (a) 5:00 p.m.,
New York time, on April 7, 2020, (b) the funding of the Loans on the Funding
Date pursuant to Section 2.1, and (c) the date of termination of the Commitment
of each Lender pursuant to Section 11.2.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means the Bankruptcy Code of 1978.

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day
plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that for the purpose of this definition, the
Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day.  Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.  If the Base Rate is being used as an alternate rate of interest
pursuant to Section 5.2 hereof (for the avoidance of doubt, only until an
amendment has become effective pursuant to Section 5.2(b)), then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.  For the avoidance of doubt, if the Base
Rate as determined pursuant to the foregoing would be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement.

4



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

5



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1)a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Screen Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the LIBO
Screen Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Screen Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the LIBO Screen Rate, in each
case which states that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Screen Rate; and/or

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Screen Rate announcing that the LIBO Screen
Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section 5.2
and (y) ending at the time that a Benchmark Replacement has replaced the LIBO
Rate for all purposes hereunder pursuant to Section 5.2.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

6



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given to such term in Section 2.2(c).

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required to be closed
under the laws of such jurisdiction, or are in fact closed and (b) to the extent
such day relates to a LIBOR Loan, a day on which the London interbank market is
open for dealings in Dollars.

“Capitalization Rate” means seven percent (7.00%).

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one (1) year from the date acquired; (b) certificates of deposit with maturities
of not more than one (1) year from the date acquired issued by a United States
federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or Fitch or at least P‑2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven (7) days
from the date acquired, for securities of the type described in clause (a) above
and entered into only with commercial banks having the qualifications described
in clause (b) above; (d) commercial paper issued by any Person incorporated
under the laws of the United States of America or any State thereof and rated at
least A‑2 or the equivalent thereof by S&P or Fitch or at least P‑2 or the
equivalent thereof by Moody’s, in each case with maturities of not more than one
(1) year from the date acquired; and (e) investments in money market funds
registered under the Investment

7



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Company Act of 1940 that have net assets of at least $500,000,000 and at least
eighty-five percent (85%) of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

“Commitment” means, as to each Lender, such Lender’s obligation to make Loans
pursuant to Section 2.1, in an amount up to, but not exceeding the amount set
forth for such Lender on Schedule 1.1(a) as such Lender’s “Commitment Amount” or
as set forth in any applicable Assignment and Assumption,  as the same may be
increased or reduced as appropriate to reflect any assignments to or by such
Lender effected in accordance with Section 13.5.

“Commitment Percentage” means, as to each Lender with a Commitment, the ratio,
expressed as a percentage, of (a) the amount of such Lender's Commitment to (b)
the aggregate amount of the Commitments of all Lenders; provided that if at the
time of determination the Commitments have been terminated or been reduced to
zero (0), the “Commitment Percentage” of each Lender with a Commitment shall be
the “Commitment Percentage” of such Lender in effect immediately prior to such
termination or reduction (after giving effect to any assignments made by or to
such Lender).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).

“Communications” has the meaning given to such term in Section 9.5(e).

“Compliance Certificate” has the meaning given to such term in Section 9.3.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

(2)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

8



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one (1) Interest Period to another Interest Period pursuant to
Section 2.6.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 13.23.

“Credit Event” means the making (or deemed making) of any Loan.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

9



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Defaulting Lender” means, subject to Section 3.9(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law or the subject of
a Bail-In Action, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9(c)) upon delivery of written notice of such
determination to the Borrower and each Lender.

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one (1) or more mid-market quotations or estimates
provided by Chatham Financial Corp. or any other recognized dealer or advisory
services firm specializing in debt and Derivatives

10



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Contracts and markets (which may include the Administrative Agent, any Lender,
any Specified Derivatives Provider or any Affiliate of any of them).

“Development Asset” means a Property currently under development that has not
achieved an Occupancy Rate of eighty-five percent (85%) or more or, subject to
the last sentence of this definition, on which the on-site improvements (other
than tenant improvements on unoccupied space) related to the Property have not
been substantially completed. With respect to Properties, the term “Development
Asset” shall include real property of the type described in the immediately
preceding sentence that satisfies both of the following conditions:  (i) it is
to be (but has not yet been) acquired by Spirit REIT, the Borrower, any
Subsidiary or any Unconsolidated Affiliate upon completion of construction
pursuant to a contract in which the seller of such real property is required to
develop or renovate prior to, and as a condition precedent to, such acquisition,
and (ii) a third party is developing such property using the proceeds of a loan
that is Guaranteed by, or is otherwise recourse to, Spirit REIT, the Borrower,
any Subsidiary or any Unconsolidated Affiliate.  A Development Asset on which
all on-site improvements (other than tenant improvements on unoccupied space) of
such Development Asset have been completed for at least twelve (12) months shall
cease to constitute a Development Asset notwithstanding the fact that such
Development Asset has not achieved an Occupancy Rate of at least eighty-five
percent (85%).  For the avoidance of doubt, any Property (a) that is being
repositioned or redeveloped for a period of not more than nine (9) months or (b)
on which the underlying tenant or borrower is paying rent or debt service to
Spirit REIT or a Subsidiary, is an Eligible Asset and not a Development Asset.

“Documentation Agents” has the meaning set forth in the introductory paragraph
hereof.

“Dollars” or “$” means the lawful currency of the United States of America.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Requisite Lenders to the Administrative Agent (with a copy to the Borrower)
that the Requisite Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 5.2 are being executed or amended,
as applicable, to incorporate or adopt a new benchmark interest rate to replace
the LIBO Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Requisite Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Requisite Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

11



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EBITDA” means, with respect to a Person for any period and without duplication:
(a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including gains and losses from the
sale of Properties; (v) arrangement fees, upfront fees, underwriting fees,
amendment fees and similar fees, costs and expenses incurred in connection with
(without duplication) (A) the negotiation, documentation and/or closing of this
Agreement or any other debt financing and any amendment, supplement or other
modification hereto or thereto, (B) any business combination, acquisition,
merger, disposition or recapitalization and (C) any capital markets transaction,
including any redemption or exchange of indebtedness, defeasance, consent
solicitation or similar transaction; and (vi) equity in net income (loss) of its
Unconsolidated Affiliates; plus (b) such Person’s Ownership Share of EBITDA of
its Unconsolidated Affiliates.  EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805.  For purposes of this
definition, nonrecurring items shall be deemed to include (v) gains and losses
on early extinguishment of Indebtedness, (w) severance and other restructuring
charges (whether cash or non-cash), (x) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP, (y) impairment losses, and (z)
equity based, non-cash compensation.  Spirit REIT’s Ownership Share of the
EBITDA of its Unconsolidated Affiliates will be included when determining the
EBITDA of Spirit REIT.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived.

“Eligible Asset” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as a retail, office or
industrial Property (including, without limitation, any such Property fully
developed as a data center, distribution center, call center, daycare, education
center or hotel) (provided that Properties being repositioned or redeveloped for
a period of not more than nine months shall be considered fully developed);
(b) such Property is wholly owned (directly or indirectly) in fee simple, or
leased under a Ground Lease, by the Borrower or a Wholly Owned Subsidiary; (c) 
such Property is located in a State of the United States of America or in the
District of Columbia; (d) regardless of whether such Property is owned by the
Borrower or a Subsidiary, the Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Property; (e) neither such Property
nor if such Property is owned by a Subsidiary, any of the Borrower’s direct or
indirect ownership interest in such Subsidiary, is subject to (i) any Lien other
than Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term except to the extent agreed to by the parties to this
Agreement prior to the effectiveness hereof) or (ii) any Negative Pledge (other
than as permitted by Section 10.2); (f) if such Property is owned or leased by a
Subsidiary, then such Subsidiary shall not have incurred or be liable for any
recourse Indebtedness unless such Subsidiary has guaranteed all obligations of
the Borrower hereunder, provided that a

12



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Property may be an Eligible Asset notwithstanding this clause (f) so long as the
aggregate amount of recourse Indebtedness of Subsidiaries that have not
guaranteed the obligations of the Borrower hereunder either (i) does not exceed,
in the aggregate for all such Subsidiaries, $25,000,000 or (ii) relates solely
to contingent recourse obligations under a typical environmental indemnity or
“bad‑boy” carve-out guaranty; and (g) such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters that, individually or collectively, are not material to the
profitable operation of such Property.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages, contribution, indemnification cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including the following: Clean Air Act, 42 U.S.C. § 7401 et
seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq.; Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental Policy Act, 42
U.S.C. § 4321 et seq.; regulations of the Environmental Protection Agency, any
applicable rule of common law and any judicial interpretation thereof relating
primarily to environmental protection or Hazardous Materials, and any analogous
or comparable state or local laws, regulations or ordinances that concern
Hazardous Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including partnership, member
or trust interests therein), whether voting or nonvoting, and whether or not
such share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination, excluding any debt instrument convertible
into equity securities of Spirit REIT or any of its Subsidiaries.

13



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the  receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA) or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means (1) any Subsidiary (a) holding title to assets that
are or are to become collateral for any Secured Indebtedness of such Subsidiary
and (b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness, or (2) any Warehouse

14



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Entity so long as at all times prior to securitization the assets of such
Warehouse Entity shall satisfy the requirements of clauses (d) and (e) of the
definition of “Eligible Asset”.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty).  If a Swap Obligation arises under a master
agreement governing more than one (1) swap, such exclusion shall apply only to
the portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g) and
(d) any Taxes imposed under FATCA.

“Existing Credit Agreement” means the Revolving Credit and Term Loan Agreement,
dated as of January 14, 2019 among the Borrower, the various financial
institutions party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

15



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Fee Letters” means collectively, those certain fee letters entered into on or
prior to the Agreement Date, by and among the Borrower and one or more of the
Administrative Agent and/or the Arrangers.

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any other Loan
Document.

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989.

“Fitch” means Fitch, Inc. and its successors.

“Fixed Charges” means, with respect to any Person and for a fiscal quarter: (a)
the Interest Expense of such Person payable in cash and accrued for such quarter
(excluding, to the extent included therein, amortization of (i) fees previously
paid in cash and (ii) discounts and premiums on debt), plus (b) the aggregate
amount of all regularly scheduled principal payments on Indebtedness payable by
such Person during such quarter (excluding balloon, bullet or similar payments
of principal due upon the stated maturity of Indebtedness), plus (c) the
aggregate amount of all Preferred Dividends payable in cash by such Person
during such quarter, all determined on a consolidated basis in accordance with
GAAP. Spirit REIT’s Ownership Share of the Fixed Charges of its Unconsolidated
Affiliates will be included when determining the Fixed Charges of Spirit REIT.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

16



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Date” is defined in Section 2.1(b).

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Ground Lease” means a ground lease containing terms and conditions customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease, including the
following: (a) a remaining term (including any unexercised extension options
exercisable at the ground lessee’s sole election with no veto or approval rights
by ground lessor or any lender to such ground lessor other than customary
requirements regarding no event of default) of thirty (30) years or more from
the Agreement Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property, and to amend the terms of any such mortgage or
encumbrance, in each case, without the consent of the lessor, or if the consent
of lessor is required, such consent cannot be unreasonably withheld, conditioned
or delayed, whether by contract or applicable law, or is subject to satisfaction
of objective criteria not constituting a discretionary approval; (c) the
obligation of the lessor to give the holder of any mortgage Lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) acceptable transferability of the lessee’s interest under such lease,
including ability to sublease; (e) acceptable limitations on the use of the
leased property; and (f) clearly determinable rental payment terms which in no
event contain profit participation rights.

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

17



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include Spirit REIT and each Material Subsidiary that is
required to be a Guarantor pursuant to Section 8.14.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.  Obligations under
guaranties of customary exceptions constituting Nonrecourse Indebtedness shall
not be deemed to give rise to Indebtedness or otherwise constitute a Guaranty
except as otherwise provided in the definition of “Nonrecourse
Indebtedness”.  As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 6.1 or 8.14 and substantially in the
form of Exhibit B.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Incremental Commitment” is defined in Section 2.12.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): all monetary obligations of
such Person (i) for borrowed money, (ii) represented by notes payable, or drafts
accepted, in each case representing extensions of credit, (iii) evidenced by
bonds, debentures, notes or similar instruments, (iv) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other

18



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

similar instruments, upon which interest charges are customarily paid or that
are issued or assumed as full or partial payment for property or for services
rendered; (v) in respect of Capitalized Lease Obligations; (vi) in respect of
reimbursement obligations under letters of credit or acceptances, in each case
to the extent drawn upon; (vii) in respect of Off-Balance Sheet Obligations that
constitute Indebtedness; (viii) to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (ix) in respect of net obligations under any
Derivatives Contract not entered into as a hedge against interest rate risk in
respect of existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof (but in no event less than zero); (x) in respect of
Indebtedness of other Persons that such Person has guaranteed or that is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, voluntary
bankruptcy, collusive involuntary bankruptcy and other similar customary
exceptions to non-recourse liability and contingent guarantees the conditions
for which have not accrued); and (xi) in respect of Indebtedness of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness or other payment obligation. Indebtedness
of a Person shall include Indebtedness of any other Person to the extent such
Indebtedness is recourse to such first Person. For the avoidance of doubt,
Indebtedness shall not include (i) regular quarterly dividends or year-end
dividends to maintain REIT status, (ii) trade payables and accrued expenses
(including deferred tax liabilities) incurred in the ordinary course of business
or for which reserves in accordance with GAAP or otherwise reasonably acceptable
to the Administrative Agent have been provided or (iii) any agreement,
commitment or arrangement for the sale of Equity Interests issued by Spirit REIT
at a future date that could be discharged solely by (x) delivery of Spirit
REIT’s Equity Interests, or, (y) solely at Spirit REIT’s option made at any
time, payment of the cash value of such Equity Interests at the time,
irrespective of the form or duration of such agreement, commitment or
arrangement; provided, however, that during the period of time, if any,
following an election by Spirit REIT to pay the cash value of such Equity
Interest and prior to payment of such cash value, the obligation to pay such
cash value shall be included as “Indebtedness” hereunder (it being understood
and agreed that the amount of such Indebtedness shall be calculated based on the
closing price of Spirit REIT’s Equity Interests on the date of such election,
irrespective of the market price of Spirit REIT’s Equity Interests at any time
following such election, including at the time of payment).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such
period.  Spirit REIT’s Ownership Share of the Interest Expense of its
Unconsolidated Affiliates will be included when determining the Interest Expense
of Spirit REIT.

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, is Converted from a Base Rate Loan or is
Continued for a new

19



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Interest Period on the last day of the preceding Interest Period for such Loan,
and ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as applicable, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest Period that commences on the last Business Day of
a calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month.  Notwithstanding the
foregoing: (i) if any Interest Period for a Loan would otherwise end after the
Term Loan Maturity Date, such Interest Period shall end on the Term Loan
Maturity Date; and (ii) each Interest Period that would otherwise end on a day
that is not a Business Day shall end on the immediately following Business Day
(or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another
Person.  Any commitment to make an Investment in any other Person, as well as
any option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested minus the amount
received from such investment, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Lender” means each financial institution having a Commitment or, if the
Commitments have terminated, holding any Loan; provided that the term “Lender”,
except as otherwise expressly provided herein, shall exclude any Lender (or its
Affiliates) in its capacity as a Specified Derivatives Provider.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Specified Derivatives Providers, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 11.5, any other
holder from time to time of any of the Obligations and, in each case, their
respective successors and permitted assigns.

20



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“LIBO Rate” means, with respect to any LIBOR Loan for any Interest Period, the
LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any LIBOR Loan
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars) for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan)
bearing interest at a rate based on the Adjusted LIBO Rate.

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1.

“Loan Document” means this Agreement, each Note, the Guaranty, the Fee Letters
and each other document or instrument specified by the Borrower and the
Administrative Agent as a “Loan Document” (other than any Specified Derivatives
Contract).

21



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations.  Schedule 1.1(b) sets forth the Loan Parties as of
the Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the Term Loan Maturity Date.

“Mandatory Prepayment Event” means the incurrence of (i) Indebtedness secured by
a mortgage lien on any Property owned or ground-leased by Spirit REIT, the
Borrower or a Subsidiary of the Borrower (excluding Indebtedness secured by a
mortgage lien on a Property that is assumed by Spirit REIT, the Borrower or a
Subsidiary of the Borrower in connection with the acquisition of such Property
after the Effective Date) or (ii) any unsecured Indebtedness in the form of term
loans or notes of Spirit REIT, the Borrower or any Subsidiary of the Borrower
(excluding, for the avoidance of doubt, in each case, Indebtedness under a
revolving credit facility, Indebtedness consisting of delayed draw loans or
other committed capital under existing credit facilities, and any amendment,
extension, replacement or refinancing of any existing term loans to the extent
the outstanding principal balance is not increased).

“Marketable Securities” means (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
of America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or have trading privileges on the New York Stock Exchange, the
American Stock Exchange or another recognized national United States securities
exchange and (b) securities evidencing Indebtedness issued by Persons located
in, and formed under the laws of, any State of the United States of America or
the District of Columbia, which Persons have a Credit Rating of BBB- or higher
from S&P or Fitch, Baa3 or higher from Moody’s, or an equivalent or higher
rating from another Rating Agency.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform its obligations under the Loan Documents (taken as a whole)
to which it is a party, (c) the ability of the Loan Parties (taken as a whole)
to perform their obligations under the Loan Documents (taken as a whole) to
which they are party, (d) the validity or enforceability of the Loan Documents
(taken as a whole), (e) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents or (f) the timely payment
of the principal of or interest on the Loans.

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or verbal, to
which the

22



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Borrower, any Subsidiary or any other Loan Party is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
could reasonably be expected to have a Material Adverse Effect; provided,
however, that each of (i) the Second Amended and Restated Property Management
and Services Agreement, dated as of May 20, 2014 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time), by and
among Spirit Master Funding, LLC, Spirit Realty, L.P., Midland Loan Services,
and the other parties party thereto from time to time and (ii) the Interim Asset
Management Agreement, dated as of June 2, 2019 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time), shall in
each case, be deemed not to be a Material Contract for all purposes under this
Agreement.

“Material Subsidiary” means any Subsidiary to which more than ten percent (10%)
of Total Asset Value is attributable on an individual basis, provided that any
entity that is jointly owned by a third party unaffiliated with Spirit REIT, the
Borrower or their respective Subsidiaries as part of a joint venture shall not
be a Material Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

“Net Cash Proceeds” means the cash proceeds received by Spirit REIT, the
Borrower or a Subsidiary of the Borrower, as the case may be, from any Mandatory
Prepayment Event, net of (i) attorneys’ fees, broker’s fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions, rating agency
fees, premiums and other customary fees and expenses actually incurred and
payable to third parties in connection therewith, (ii) amounts escrowed or
applied to fund any reserve required by the holder of such Indebtedness
(provided that, to the extent and at the time any such amounts are released from
such escrow or reserve without restriction on application, such amounts shall
constitute Net Cash Proceeds), (iii) the principal amount, premium or penalty,
if any, interest and all other amounts paid with respect to any Indebtedness
which is being refinanced by such Indebtedness and (iv) taxes reasonably
estimated to be payable and other out-of-pocket expenses and other customary
expenses, incurred by Spirit REIT, the Borrower or such Subsidiary in connection
with such Mandatory Prepayment Event.

“Net Operating Income” means, for any period and any Property, the difference
(if positive) between: (i) total revenues (as determined in accordance with
GAAP) attributable to such

23



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Property during such period, including rents, additional rents (including tenant
reimbursement income for expenses not excluded from the description in clause
(ii) below) and all other revenues (including minimum lease payments from direct
financing leases) from such Property, as well as proceeds from rent/payment loss
or business interruption insurance, condemnation awards to the extent relating
to lost usage compensation, lease termination fees and legal settlements or
awards related to lease or loan payments (but not in excess of the actual
rent/payments otherwise payable), but excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent/payments, minus (ii) all expenses paid (excluding interest
but including an appropriate accrual for property taxes and insurance) related
to the ownership, operation or maintenance of such Property, including property
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding (x) any of the foregoing to the
extent included in imputed management fee referred to in clause (iv) below as
reasonably determined by the Borrower, (y) any general overhead expenses of
Spirit REIT and its Subsidiaries and (z) any property management fees), in each
case to the extent not covered by the tenant as required in the lease agreement,
minus (iii) the Reserve for Replacements for such Property as of the end of such
period, minus (iv) an imputed management fee in an amount equal to the greater
of actual management fees incurred or 1% of the gross revenues for such Property
for such period, minus (v) all rents received from tenants or licensees or
guarantors of any of the foregoing (A) that are in default of payment or other
material monetary obligations under their lease for sixty (60) days or more or
(B) that are subject to any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution, liquidation or similar debtor relief
proceeding and, with respect to tenants or licensees or guarantors of any of the
foregoing in bankruptcy or similar proceedings, have filed a motion to reject
their lease or license respectively in such proceeding.

For purposes of determining Net Operating Income, to the extent that greater
than five percent (5%) of Net Operating Income is attributable to leases where
the mortgagee, tenant or licensee or any guarantor thereunder is subject to any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar debtor relief proceeding, such excess shall
be excluded. Additionally, Net Operating Income shall be adjusted to remove any
impact from straight line rent leveling adjustments required under GAAP and
amortization of above and below market rent intangibles pursuant to FASB ASC
805.

“New Term Lender” is defined in Section 2.12.

“New Term Loans” is defined in Section 2.12.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other customary
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness.

24



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Note” means a promissory note made by the Borrower, substantially in the form
of Exhibit G, payable to a Lender in a principal amount equal to the amount of
such Lender’s Commitment.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit), appropriately completed and signed by
a Responsible Officer of the Borrower.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit), appropriately completed
and signed by a Responsible Officer of the Borrower.

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit), appropriately completed and signed by
a Responsible Officer of the Borrower.

“Notice of Prepayment” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit), appropriately completed and signed by
a Responsible Officer of the Borrower.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including the Fees and indemnification obligations,
whether direct or indirect, absolute or contingent, due or not due, contractual
or tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note.  For the avoidance of doubt, “Obligations” shall not include
any indebtedness, liabilities, obligations, covenants or duties in respect of
Specified Derivatives Contracts.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property occupied by tenants that are not Affiliates of the Borrower pursuant to
binding leases as to which no monetary default has occurred

25



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

and has continued unremedied for thirty (30) or more days to (b) the aggregate
net rentable square footage of such Property.

“Off-Balance Sheet Obligations” means, with respect to a Person: (a) obligations
of such Person in respect of any financing transaction or series of financing
transactions (including factoring arrangements) pursuant to which such Person or
any Subsidiary of such Person has sold, conveyed or otherwise transferred, or
granted a security interest in, accounts, payments, receivables, rights to
future lease payments or residuals or similar rights to payment to a special
purpose Subsidiary or Affiliate of such Person; (b) obligations of such Person
under a sale and leaseback transaction that does not create a liability on the
balance sheet of such Person; (c) obligations of such Person under any so-called
“synthetic” lease transaction; (d) obligations of such Person under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the balance sheet of such
Person; and (e) in the case of Spirit REIT, liabilities and obligations of
Spirit REIT, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which Spirit REIT would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of Spirit REIT’s report on Form 10‑Q or Form 10‑K (or their
equivalents) which Spirit REIT is required to file with the SEC.

“OFAC” has the meaning given to such term in Section 7.1(r).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in

26



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Unconsolidated Affiliate.

“Participant” has the meaning given to such term in Section 13.5(d).

“Participant Register” has the meaning given to such term in Section 13.5(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA) which are not at the time required to be paid or discharged
under Section 8.6, (b) the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which, in each case, are not at the time
required to be paid or discharged under Section 8.6; (c) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (d) assessment liens and
periodic changes imposed under recorded covenants, conditions and restrictions,
in each case not yet delinquent, and Liens consisting of encumbrances in the
nature of zoning restrictions, easements, and rights or restrictions of record
on the use of real property, which do not materially detract from the value of
such property or impair the intended use thereof in the business of such Person;
(e) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (f) Liens in favor of the
Administrative Agent for its benefit and the benefit of the other Lender
Parties; and (g) Liens in existence on the Agreement Date and set forth on
Schedule 1.1(c).

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

27



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Post-Default Rate” means, in respect of any principal of any Loan, the rate
otherwise applicable plus an additional two percent (2.0)% per annum and with
respect to any other Obligation, a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin for Base Rate Loans plus two
percent (2.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by Spirit REIT or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to Spirit REIT or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person that are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Principal Office” means the office of the Administrative Agent located at
Chicago, Illinois, or any other subsequent office that the Administrative Agent
shall have specified as the Principal Office by written notice to the Borrower
and the Lenders.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Commitment to (b) the aggregate amount of the
Commitments of all Lenders; provided that if at the time of determination the
Commitments have terminated or been reduced to zero, the “Pro Rata Share” of
each Lender shall be the ratio, expressed as a percentage of (A) the unpaid
principal amount of all outstanding Loans of such Lender to (B) the sum of the
aggregate unpaid principal amount of all outstanding Loans of all Lenders as of
such date.  If at the time of determination, the Commitments have terminated and
there are no outstanding Loans, then the Pro Rata Shares of the Lenders shall be
determined as of the most recent date on which Commitments were in effect or
Loans were outstanding.

“Property” means a parcel (or group of related parcels) of real property owned
or developed (or to be developed) by Spirit REIT, the Borrower, any Subsidiary
or any Unconsolidated Affiliate.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

28



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 13.23.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Plan” means a Benefit Arrangement or a Plan that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P, Fitch, Moody’s or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing (which approval shall not be unreasonably
withheld, conditioned or delayed).

“Ratio Based Pricing Grid Election” means a one-time, irrevocable election made
by the Borrower in a written notice to the Administrative Agent to have the
Applicable Margin determined based upon the Ratio Based Pricing Grid described
in the definition of “Applicable Margin”, which election may be made only if the
Borrower ceases to have both a Credit Rating of Baa3 or higher from Moody’s and
a Credit Rating of BBB- or higher from S&P (including a result of the
discontinuance of Credit Ratings for the Borrower from such Rating Agency).

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning given to such term in Section 13.5(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including Regulation D of the Board
of Governors of the Federal Reserve System) or the adoption or making after such
date of any interpretation, directive or request applying to a class of banks,
including such Lender, of or under any Applicable Law (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful)
by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any
request or directive regarding capital adequacy or liquidity.  Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted, issued or implemented.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under Section 856 of the Internal Revenue Code.

29



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Requisite Lenders” means, as of any date, (a) Lenders having more than fifty
percent (50%) of the aggregate amount of the Commitments of all Lenders, or (b)
if the Commitments have been terminated or reduced to zero (0), the Lenders
holding more than fifty percent (50%) of the principal amount of the aggregate
outstanding Loans; provided that (i) in determining such percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded, and
(ii) at all times when two (2) or more Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Requisite Lenders” shall in no event mean
less than two (2) Lenders.  

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (i) (a) the aggregate square footage of all
completed space of such Property that is not subject to “triple net” leases,
multiplied by (b) $0.10, multiplied by (c) the number of days in such period
divided by (ii) three hundred sixty-five (365).  If the term Reserve for
Replacements is used without reference to any specific Property, then it shall
be determined on an aggregate basis with respect to all Properties and the
applicable Ownership Shares of all Properties of all Unconsolidated Affiliates.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, chief financial officer, treasurer or controller or any
other financial officer of the Borrower or such Subsidiary, and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of such Person so designated by any of the foregoing officers in a notice to the
Administrative Agent (and with respect to which the Administrative Agent has
received a certificate of incumbency) or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of Spirit REIT or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of Spirit REIT or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of Spirit REIT or any of its Subsidiaries now or hereafter
outstanding.

30



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctions” has the meaning given to such term in Section 7.1(r).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of Spirit REIT, shall include (without duplication) Spirit REIT’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates, net of cash
and Cash Equivalents held in any cash collateral and/or lender reserve account
(which shall not include reserves and impounds for property operating expenses),
which account is subject to a Lien or a Negative Pledge in relation to such
Indebtedness or the disposition of which account is restricted in any way in
relation to such Indebtedness.

“Securities Act” means the Securities Act of 1933.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Solvent” means, when used with respect to any Person (or group of Persons),
that (a) the fair value and the fair salable value of its (or their) assets
(excluding any Indebtedness due from any Affiliate of such Person (or group of
Persons)) are each in excess of the fair valuation of its (or their) total
liabilities (including all contingent liabilities computed at the amount which,
in light of all facts and circumstances existing at such time, represents the
amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is (or group of Persons are) able to pay its (or
their) debts or other obligations in the ordinary course as they mature; and (c)
such Person (or group of Persons) has capital not unreasonably small to carry on
its (or their) business and all business in which it proposes (or they propose)
to be engaged.

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.

“Spirit REIT” means Spirit Realty Capital, Inc., a Maryland corporation.

31



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D).  Such reserve percentage shall include those
imposed pursuant to Regulation D.  LIBOR Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans and the other Guaranteed Obligations in a manner reasonably
satisfactory to the Administrative Agent.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.  Unless otherwise specified, all references to
Subsidiaries herein shall refer to Subsidiaries of Spirit REIT.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of ten percent (10.00%) of total consolidated assets (exclusive of
depreciation) at such time of the Borrower and its Subsidiaries determined on a
consolidated basis.

“Supported QFC” has the meaning assigned to it in Section 13.23.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Syndication Agents” means the financial institutions listed on the cover page
hereto as “Syndication Agents”.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Maturity Date” means April 2, 2022.

32



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Titled Agent” has the meaning given to such term in Section 12.8.

“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of Spirit REIT and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis:

(a)cash, Cash Equivalents (other than tenant deposits and other cash and Cash
Equivalents that are subject to a Lien other than a Permitted Lien (but not any
Permitted Lien described in clause (g) of such definition) or a Negative Pledge
(except for those permitted under Section 10.2) or the disposition of which is
restricted in any way), cash contained in any account established by or for the
benefit of the Borrower or its Subsidiaries to effectuate a tax-deferred
exchange in connection with the purchase and/or sale of Property, cash contained
in master trust property release accounts and Marketable Securities; plus

(b)(i) Net Operating Income for the most recent fiscal quarter ended for all
Properties owned for the full fiscal quarter most recently ended multiplied by
four (4), divided by (ii) the Capitalization Rate; plus

(c)the GAAP book value for any Property acquired by the Borrower or such
Subsidiary during the fiscal quarter most recently ended and owned as of the end
of such fiscal quarter; plus

(d)for any Property owned as of the end of the fiscal quarter most recently
ended that is below 85% Occupancy, but that has been less than 85% Occupancy for
no more than 12 months, the greater of (i) 50% of the unimpaired GAAP book value
of such Property, or (ii) the most recent fiscal quarter’s Net Operating Income
from such Property multiplied by four and divided by the Capitalization Rate;
plus

(e)the GAAP book value of all Development Assets owned as of the end of the
fiscal quarter most recently ended; plus

(f)the GAAP book value of Unimproved Land owned as of the end of the fiscal
quarter most recently ended; plus

(g)the GAAP book value of Traditional Mortgage Receivables or notes receivable
owned as of the end of the fiscal quarter most recently ended.  

Spirit REIT’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
shall be included in the calculation of Total Asset Value consistent with the
above described treatment for assets owned by the Borrower or a consolidated
Subsidiary.  For purposes of determining Total Asset Value: Net Operating Income
from Development Assets, and Properties disposed of by the Borrower, any
Subsidiary or any Unconsolidated Affiliate, as applicable, during the fiscal
quarter most recently ended and from Properties acquired by the Borrower, any
Subsidiary or any Unconsolidated Affiliate, as

33



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

applicable, during the fiscal quarter most recently ended shall, in each such
case, be excluded from the immediately preceding clause (b).

The calculation of Total Asset Value shall be adjusted to eliminate the portion
of each of the following types of assets that exceeds the limitation specified
for such assets:

Type of Asset

Maximum Percentage of Total Asset Value

1.  Unimproved Land and Development Assets

15%

2.  The aggregate of (a) Properties leased to Spirit REIT or any of its
Subsidiaries under a ground lease, (b) Unimproved Land, (c) Marketable
Securities (other than Cash Equivalents), Common Stock, Preferred Equity
Interests and similar equity interests, (d) Traditional Mortgage Receivables and
Notes Receivable, (e) Development Assets, and (f) Unconsolidated Affiliates

35%

“Total Indebtedness” means, as to any Person as of a given date and without
duplication: (a) all Indebtedness of such Person and its Subsidiaries determined
on a consolidated basis, and (b) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person, net of cash and
Cash Equivalents held in any cash collateral account and/or lender reserve
account (which shall not include reserves and impounds for property operating
expenses), subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way.

“Traditional Mortgage Receivable” means any Indebtedness owing to the Borrower
or its Subsidiaries which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “Traditional
Mortgage Receivable” in its most recent Compliance Certificate; provided that
any such Indebtedness owed by an Unconsolidated Affiliate shall be reduced by
the Borrower’s or such Subsidiary’s, as applicable, Ownership Share of such
Indebtedness.

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

34



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such
Person.  Unless otherwise specified, all references to Unconsolidated Affiliates
herein shall refer to Unconsolidated Affiliates of Spirit REIT.

“Unencumbered Asset Value” means, as of the last day of any fiscal quarter, the
sum (without duplication) of all of the following of Spirit REIT and its
Subsidiaries determined on a consolidated basis in accordance with GAAP applied
on a consistent basis:

(a)Unencumbered NOI for such fiscal quarter multiplied by four divided by the
Capitalization Rate, plus

(b)cash, Cash Equivalents (other than tenant deposits and other cash and cash
equivalents that are subject to a Lien other than a Permitted Lien (but not any
Permitted Lien described in clause (g) of such definition) or a Negative Pledge
(except for those permitted under Section 10.2) or the disposition of which is
restricted in any way), and cash contained in any accounts established by or for
the benefit of the Borrower or its Subsidiaries to effectuate a tax-deferred
exchange in connection with the purchase and/or sale of Property; plus

(c)the GAAP book value of all Unencumbered Pool Assets that are Eligible Assets
acquired during such fiscal quarter, plus

(d)the GAAP book value of Traditional Mortgage Receivables or notes receivable
owned as of the end of such fiscal quarter (in each case, not subject to a Lien
other than a Permitted Lien (but not any Permitted Lien described in clause (g)
of such definition) or a Negative Pledge (except for those permitted under
Section 10.2) or the disposition of which is restricted in any way).

For purposes of determining Unencumbered Asset Value: (i) Unencumbered NOI from
Unencumbered Pool Assets disposed of by Spirit REIT or any Subsidiary during the
relevant fiscal quarter and from Unencumbered Pool Assets acquired by Spirit
REIT or any Subsidiary during such fiscal quarter shall, in each case, be
excluded from clause (a) above; (ii) to the extent the amount of Unencumbered
Asset Value attributable to Unencumbered Pool Assets subject to Ground Leases
would exceed 10% of Unencumbered Asset Value, such excess shall be excluded; and
(iii) to the extent the amount of Unencumbered Asset Value attributable to the
sum of Traditional Mortgage Receivables and notes receivable would exceed 15% of
Unencumbered Asset Value, such excess shall be excluded.  Marketable Securities
(other than Cash Equivalents), Common Stock, Preferred Equity Interests and
similar equity interests shall not be included when determining the Unencumbered
Asset Value.

35



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Unencumbered NOI” means, for any fiscal quarter:

(a)Net Operating Income for such fiscal quarter from all Properties that are
Eligible Assets (provided that with respect to Properties not owned for the full
quarter, only the Net Operating Income for the period during which such
Properties are owned by the Borrower or a Subsidiary shall be included); plus

(b)solely when calculating the Unencumbered Interest Coverage Ratio, income from
Traditional Mortgage Receivables and interest from notes receivable for such
fiscal quarter.

For purposes of determining Unencumbered NOI when calculating the Unencumbered
Interest Coverage Ratio, to the extent the amount of Unencumbered NOI
attributable to clause (b) above would exceed 10% of Unencumbered NOI, such
excess shall be excluded.

“Unencumbered Pool” means, collectively, all of the Unencumbered Pool Assets.

“Unencumbered Pool Asset” means any Property that is (a) owned directly or
indirectly by Spirit REIT, the Borrower or a wholly owned Subsidiary of Spirit
REIT, (b) not subject to a lien that secures Indebtedness of any person or
entity, other than the Permitted Liens (but not Permitted Liens described in
clause (g) of such definition) and (c) not subject to any Negative Pledge,
except for those permitted under Section 10.2.

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

“Unsecured Indebtedness” means, with respect to a Person, Total Indebtedness of
such Person minus Secured Indebtedness of such Person; provided that any
recourse Indebtedness that is secured only by a pledge of Equity Interests shall
be deemed to be Unsecured Indebtedness.

“Unsecured Interest Expense” means, with respect to a Person and for any period,
the cash portion of all Interest Expense of such Person for such period
attributable to Unsecured Indebtedness of such Person.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning given to such term in
Section 3.10(g)(ii)(B)(III).

“Warehouse Entity” means a wholly-owned (directly or indirectly) Subsidiary that
the Borrower has identified as an intended future issuer under the Master
Funding securitizations programs sponsored by Spirit REIT.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

36



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party, and
(c) the Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial
Institution  or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers..

Section 1.2Accounting Matters.

(a)Unless otherwise indicated, all accounting terms, ratios and measurements
shall be interpreted or determined in accordance with GAAP from time to time;
provided that, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Requisite Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the appropriate Lenders pursuant to
Section 13.6); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Notwithstanding the preceding sentence, the
calculation of liabilities shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities.

(b)Notwithstanding anything to the contrary contained in Section 1.2(a) or in
the definition of “Capitalized Lease Obligations,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

37



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Section 1.3Interpretation.

For purposes of this Agreement and each other Loan Document, unless otherwise
specified or the context otherwise requires, (a) any reference to a “Section”,
an “Article”, an “Exhibit” or a “Schedule” is to a section, article, exhibit or
schedule of the document in which such reference appears; (b) any reference to
any document, instrument or agreement (including this Agreement) (i) includes
all exhibits, schedules and other attachments hereto or thereto, (ii) includes
all documents, instruments or agreements issued or executed in replacement
hereof or thereof, to the extent permitted hereby or thereby and (iii) means
such document, instrument or agreement, or replacement or predecessor hereto or
thereto, as amended, supplemented, restated or otherwise modified from time to
time (except to the extent prohibited hereby or thereby); (c) any reference to
any law or regulation includes all statutory and regulatory provisions
consolidating, amending, supplementing, replacing or interpreting such law or
regulation; (d) each term stated in either the singular or plural includes the
singular and plural; (e) a pronoun stated in the masculine, feminine or neuter
gender includes the masculine, the feminine and the neuter; (f) any reference to
an “Affiliate” means an Affiliate of Spirit REIT; (g) titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only and neither limit nor amplify the provisions of this Agreement;
(h) the words "include", "includes" and "including" shall be deemed to be
followed by the phrase "without limitation"; (i) in the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including;” the words “to” and “until” each mean “to but excluding;”
and the word “through” means “to and including;” and (k) all references to time
are references to Central time daylight or standard, as applicable.  Any
reference herein to a merger, transfer, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, limited partnership or trust, or
an allocation of assets to a series of a limited liability company, limited
partnership or trust (or the unwinding of such a division or allocation), as if
it were a merger, transfer, consolidation, amalgamation, assignment, sale or
transfer, or similar term, as applicable, to, of or with a separate Person.  Any
division of a limited liability company, limited partnership or trust shall
constitute a separate Person hereunder (and each division of any limited
liability company, limited partnership or trust that is a Subsidiary, joint
venture or any other like term shall also constitute such a Person or entity).

Section 1.4Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining the Applicable Margin and compliance by the Borrower with any
financial covenant contained in any of the Loan Documents (a) only the Ownership
Share of Spirit REIT of the financial attributes of a Subsidiary that is not a
Wholly Owned Subsidiary shall be included and (b) Spirit REIT’s Ownership Share
of the Borrower shall be deemed to be one hundred percent (100%).

Section 1.5Interest Rates; LIBOR Notification.  

The interest rate on LIBOR Loans is determined by reference to the LIBO Rate,
which is derived from the London interbank offered rate.  The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market.  In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate

38



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on LIBOR Loans. In light of this eventuality, public and private
sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate.  Upon the occurrence of a Benchmark Transition Event or an Early Opt-In
Election, Section 5.2(b) provides a mechanism for determining an alternative
rate of interest.  The Administrative Agent will promptly notify the Borrower,
pursuant to Section 5.2(d), of any change to the reference rate upon which the
interest rate on LIBOR Loans is based.  However, the Administrative Agent does
not warrant or accept any responsibility for, and shall not have any liability
with respect to the administration, submission or any other matter related to
the London interbank offered rate or other rates in the definition of “LIBO
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to Section
5.2(b), whether upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, and (ii) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 5.2(c)), including without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

Section 1.6Divisions.  

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

ARTICLE II
Credit Facility

Section 2.1Loans.

(a)Making of Loans.  Subject to the terms and conditions set forth in this
Agreement, including Section 2.11, each Lender severally and not jointly agrees
to make Loans in Dollars to the Borrower in a single borrowing during the
Availability Period in a principal amount requested by the Borrower in the
Notice of Borrowing not to exceed such Lender’s Commitment.

(b)Requests for Loans. Not later than 11:00 a.m., New York City time on the
Business Day of a borrowing of Loans that are to be Base Rate Loans and at least
three (3) Business Days prior to a borrowing of Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing; provided that notwithstanding the foregoing, with respect to a
borrowing of LIBOR Loans on the Funding Date, if agreed by all Lenders, the

39



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Borrower may deliver a Notice of Borrowing for such borrowing of LIBOR Loans on
the Funding Date.  The Notice of Borrowing shall specify the aggregate principal
amount of the Loans to be borrowed, the date during the Availability Period on
which such Loans are to be borrowed (which must be a Business Day) (the “Funding
Date”), the Type of the requested Loans and, if such Loans are to be LIBOR
Loans, the initial Interest Period for such Loans.  The Notice of Borrowing
shall be irrevocable once given and binding on the Borrower.  Prior to
delivering the Notice of Borrowing, the Borrower may (without specifying whether
a Loan will be a Base Rate Loan or a LIBOR Loan) request that the Administrative
Agent provide the Borrower with the most recent LIBO Rate available to the
Administrative Agent.  The Administrative Agent shall provide such quoted rate
to the Borrower on the date of such request or as soon as possible thereafter.

(c)Funding of Loans.  Promptly after receipt of the Notice of Borrowing under
the immediately preceding subsection (b), the Administrative Agent shall notify
each Lender of the proposed borrowing.  Each Lender shall deposit an amount
equal to the Loan to be made by such Lender to the Borrower with the
Administrative Agent at the Principal Office, in immediately available funds not
later than 11:00 a.m., New York City time on the date of such proposed Loans (or
2:00 p.m., New York City time, in the case of a Base Rate Loan requested on such
date).  Subject to fulfillment of all applicable conditions set forth herein,
the Administrative Agent shall promptly make available to the Borrower in the
account specified in such Notice of Borrowing, the proceeds of such amounts so
received by the Administrative Agent.

(d)Assumptions Regarding Funding by Lenders.  Unless the Administrative Agent
shall have been notified by any Lender that such Lender will not make available
to the Administrative Agent a Loan to be made by such Lender in connection with
any borrowing, the Administrative Agent may assume that such Lender will make
the proceeds of such Loan available to the Administrative Agent in accordance
with this Section, and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower the amount
of such Loan to be provided by such Lender.  In such event, if such Lender does
not make available to the Administrative Agent the proceeds of such Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Loan with interest thereon, for each day from the
date such Loan is made available to the Borrower to the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Loan.  If the Borrower and such Lender shall
pay the amount of such interest to the Administrative Agent for the same or
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays to the Administrative Agent the amount of such Loan, the amount
so paid shall constitute such Lender's Loan included in the borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make available the proceeds of a
Loan to be made by such Lender.

(e)Termination of Commitments.  The Commitments shall automatically terminate on
the Availability End Date.

40



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Section 2.2Rates and Payment of Interest on Loans.

(a)Rates.  The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from the date of the making of such Loan to the
date such Loan shall be paid in full, at the following per annum rates:

(i)during such periods as such Loan is a Base Rate Loan, at the Base Rate (as in
effect from time to time), plus the Applicable Margin for Base Rate Loans; and

(ii)during such periods as such Loan is a LIBOR Loan, at the Adjusted LIBO Rate
for such Loan for the Interest Period therefor, plus the Applicable Margin for
LIBOR Loans.

Notwithstanding the foregoing, while an Event of Default exists and is
continuing under Section 11.1(a), 11.1(e) or 11.1(f), or in the case of any
other Event of Default, at the direction of the Requisite Lenders, the Borrower
shall pay to the Administrative Agent for the account of each Lender, interest
at the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
accrued but unpaid interest to the extent permitted under Applicable Law).

(b)Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) (A) if such Loan is a Base
Rate Loan, monthly in arrears on the first (1st) day of each month, commencing
with the first (1st) full calendar month occurring after the Agreement Date and
upon any Conversion of a Base Rate Loan to a LIBOR Loan on the principal amount
so Converted, (B) if such Loan is a LIBOR Loan, in arrears on the last day of
the applicable Interest Period (and, in the case of Interest Periods longer than
three (3) months, on each three (3) month anniversary of the commencement of
such Interest Period in arrears), and (ii) on any date on which any portion of
the principal balance of such Loan is paid (whether at maturity, due to
acceleration or otherwise).  Interest payable at the Post-Default Rate in
accordance with Section 2.2(a) above shall be payable from time to time on
demand by Administrative Agent.  All determinations by the Administrative Agent
of an interest rate hereunder shall be conclusive and binding on the Lenders and
the Borrower for all purposes, absent manifest error.

(c)Borrower Information Used to Determine Applicable Interest Rates.  The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”).  If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including because of a subsequent restatement of earnings by
the Borrower) at the time it was delivered to the Administrative Agent, and if
the applicable interest rate or fees calculated for any period were lower than
they should have been had the correct information been timely provided, then,
such interest rate and such fees for such period shall be automatically
recalculated using correct Borrower Information.  The Administrative Agent shall
promptly notify the Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Administrative Agent, for the account of each
Lender, within five (5) Business Days of receipt of such written notice.  Any

41



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

recalculation of interest or fees required by this provision shall survive the
termination of this Agreement for one (1) year, and this provision shall not in
any way limit any of the Administrative Agent’s or any Lender’s other rights
under this Agreement.

Section 2.3Number of Interest Periods.

There may be no more than eight (8) different Interest Periods for LIBOR Loans
outstanding at the same time.

Section 2.4Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Term Loan Maturity Date.

Section 2.5Prepayments.

(a)Optional.  Subject to Section 5.4, the Borrower may prepay any Loan at any
time without premium or penalty; provided that the Borrower delivers a Notice of
Prepayment to the Administrative Agent not later than 11:00 a.m., New York City
time (i) three Business Days prior to any date of prepayment of LIBOR Loans and
(ii) on the date of prepayment of any Base Rate Loans.  

(b)Mandatory.  From and after the Effective Date the Borrower shall prepay
outstanding Loans with 50% of the Net Cash Proceeds received by Spirit REIT, the
Borrower or any Subsidiary of the Borrower from any Mandatory Prepayment Event
that occurs on or after the Effective Date.  The Borrower shall make such
payments to the Administrative Agent for the account of the Lenders, within five
(5) Business Days after such Net Cash Proceeds are received.  In the case of any
prepayment made or to be made in connection with this Section 2.5(b): (A) the
Borrower shall deliver to the Administrative Agent at least three (3) Business
Days’ prior written notice of such prepayment together with a certificate of a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the Net Cash Proceeds to be prepaid; (B) the Administrative Agent
will promptly notify each Lender of its receipt of such notice of prepayment and
of the amount of such Lender’s Pro Rata Share of such prepayment; (C) the
Borrower shall make such prepayment and the payment amount specified in such
notice of prepayment shall be due and payable on the date specified therein; (D)
any prepayment of a LIBOR Loan shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to Section 5.4;
and (E) each such repayment shall be applied to the applicable Loans of the
Lenders in accordance with their respective Pro Rata Shares.  The failure of the
Borrower to make a required repayment under this Section 2.5(b) following the
occurrence of a Mandatory Prepayment Event shall constitute an Event of Default
hereunder.  Any Loans that are prepaid may not be reborrowed.

(c)All Prepayments.  Any prepayment of Loans shall be accompanied by (i) accrued
interest on the amount prepaid and (ii) any amount payable pursuant to
Section 5.4.

(d)No Effect on Derivatives Contracts.  No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Derivatives Contracts entered into with respect to the Loans.

42



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Section 2.6Continuation.

So long as no Default or Event of Default exists and is continuing, the Borrower
may on any Business Day, with respect to any LIBOR Loan, elect to maintain such
LIBOR Loan or any portion thereof as a LIBOR Loan by selecting a new Interest
Period for such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount, and each new Interest Period selected under this Section
shall commence on the last day of the immediately preceding Interest
Period.  Each selection of a new Interest Period shall be made by the Borrower
giving to the Administrative Agent a Notice of Continuation not later than 11:00
a.m., New York City time three (3) Business Days prior to the date of any such
Continuation.  Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loans and portions thereof subject to such Continuation and (c)
the duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder.  Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given.  Promptly after receipt of a Notice of Continuation,
the Administrative Agent shall notify each Lender of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
continue as a LIBOR Loan with an Interest Period of one (1) month; provided,
however that if an Event of Default exists and is continuing, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.7 or the
Borrower’s failure to comply with any of the terms of such Section.  

Section 2.7Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if an Event of Default exists and is
continuing.  Each Conversion of Base Rate Loans into LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount.  Each such Notice of Conversion shall be given not later
than 11:00 a.m., New York City time (a) three (3) Business Days prior to the
date of any proposed Conversion to LIBOR Loans and (b) one (1) Business Day
prior to the date of any proposed Conversion of LIBOR Loans to Base Rate
Loans.  Promptly after receipt of a Notice of Conversion, the Administrative
Agent shall notify each Lender holding Loans being Converted of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan.  Each Notice of Conversion shall
be irrevocable by and binding on the Borrower once given.  

43



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Section 2.8Notes.

(a)Notes. Upon the request of any Lender made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to the accounts or records referred to below.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b)Records.  Subject to Section 13.5(c), which shall control in the event of any
inconsistency with this Section 2.8(b), the date, amount, interest rate, Type
and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided that (i) the failure of
a Lender to make any such record shall not affect the obligations of the
Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a Lender and the statements of accounts maintained by
the Administrative Agent pursuant to Section 3.8, in the absence of manifest
error, the statements of account maintained by the Administrative Agent pursuant
to Section 3.8 shall be controlling.

(c)Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.9[Reserved].

Section 2.10[Reserved].

Section 2.11Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, if immediately after the making of such
Loan, the aggregate principal amount of all outstanding Loans would exceed the
aggregate amount of the Commitments at such time.

Section 2.12Incremental Commitments.

The Borrower may from time to time request new term loan commitments to be
established (the “Incremental Commitments”), in minimum increments of
$25,000,000 (or whole multiples of $5,000,000 in excess of $25,000,000),
provided that the total combined amount of the Incremental Commitments under
this Section 2.12 shall be limited to $200,000,000 in the aggregate.  Any Lender
or, with the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) and the Borrower, any other additional bank,
financial institution or other entity that is not then a Lender may elect to
become a Lender hereunder and make an Incremental Commitment.  No Lender shall
have any obligation to make any Incremental Commitment, nor shall the
Administrative Agent, the Arrangers or the

44



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Syndication Agents have any obligation to locate banks, financial institutions
or other entities willing to make any Incremental Commitment.  If existing or
new Lenders are willing to provide such Incremental Commitments, term loans may
be made hereunder (the “New Term Loans”) by such Lenders (each, a “New Term
Lender”).  Each Incremental Commitment under this Section 2.12 is subject to the
following conditions:

(a)Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents shall be true and correct in all material
respects (or, in the case of any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language, true and
correct (after giving effect to any qualification therein) in all respects) on
and as of the effective date of such Incremental Commitment as if made on and as
of such date except for representations and warranties expressly stated to
relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects (or, in the case of
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language, true and correct (after giving effect to
any qualification therein) in all respects) as of such earlier date;

(b)(i) No Default or Event of Default shall have occurred and be continuing on
the effective date of such Incremental Commitment or after giving effect thereto
and (ii) the Borrower would be in compliance with each financial covenant set
forth Section 10.1 if the ratio or amount referred to therein were to be
calculated as of the most recent test period as to which a compliance
certificate has been delivered pursuant to Section 9.3 after giving pro forma
effect to the incurrence of Indebtedness, if any, under such Incremental
Commitments, on the effective date of such Incremental Commitments, and the use
of proceeds thereof;

(c)the Borrower shall have paid any and all agreed-upon fees required in
connection with such Incremental Commitments; and

(d)the Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Administrative Agent:  (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all  partnership or other necessary
action taken by the Borrower to authorize such increase and (B) all partnership
or other necessary action taken by each Guarantor authorizing the guaranty of
such Incremental Commitments; and (ii) an opinion of counsel to the Borrower and
the Guarantors, and addressed to the Administrative Agent and the Lenders
covering such matters as reasonably requested by the Administrative Agent; and
(iii) to the extent requested by the applicable Lender, a new Note executed by
the Borrower, payable to such new Lenders and replacement Notes executed by the
Borrower, payable to any existing Lenders providing Incremental Commitments.

Each request for an Incremental Commitment under this Section 2.12 shall
constitute a representation and warranty by the Borrower as of the date of such
Incremental Commitment that the conditions contained in this Section 2.12 have
been satisfied, and shall be accompanied by a certificate of a Responsible
Officer of the Borrower to such effect.

Any Incremental Commitments hereunder shall be evidenced by the execution and
delivery of an amendment to this Agreement by the Borrower, the Administrative
Agent and

45



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

the New Term Lenders providing such Incremental Commitments, a copy of which
shall be forwarded to each Lender by the Administrative Agent promptly after
execution thereof.  Each such amendment executed in connection with an
Incremental Commitment hereunder may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the good faith judgment of Administrative Agent, to
effect the provisions of this Section 2.12 and the Incremental Commitments,
subject to approval by the Borrower and the New Term Lenders, as applicable,
including without limitation to (x) include the New Term Lenders as “Lenders”
hereunder, (y) to include the New Term Loans as “Loans” hereunder, and (z) to
include the New Term Lenders and their New Term Loans for purposes of the
definition of “Requisite Lenders”.  All such amendments and joinder agreements
entered into with the Borrower by the Administrative Agent and the New Term
Lenders shall be binding and conclusive on all Lenders.

On the effective date of any New Term Commitments, (a) each New Term Lender
shall make a New Term Loan to the Borrower in an amount equal to its New Term
Commitment, and (b) each New Term Lender shall become a Lender hereunder with
respect to the New Term Commitments and the New Term Loans made pursuant
thereto.  Any New Term Loans made on such effective date shall have the same
terms as the Term Loans made on the Funding Date, shall rank pari passu to the
other Loans hereunder, and shall form a part of the Loans made on the Funding
Date.

 

 

Section 2.13Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts of the Borrower designated in the Borrower Administrative
Questionnaire.

ARTICLE III
Payments, Fees and Other General Provisions

Section 3.1Payments.

(a)Payments by Borrower.  Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 1:00 p.m.,
New York City time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 11.5, the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied.  If the due date of
any payment under this Agreement or any other Loan Document would otherwise fall

46



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

on a day which is not a Business Day such date shall be extended to the next
succeeding Business Day (unless, in the case of payment of interest on a LIBOR
Loan, such next succeeding Business Day is the first Business Day of a calendar
month, in which case such payment shall be made on the next preceding Business
Day) and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

(b)Presumptions Regarding Payments by Borrower.  Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender, with interest thereon, for each day from the date such amount is
distributed to it to the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in Article II, and such funds are not made available to the Borrower by
the Administrative Agent because the applicable conditions set forth in Article
VI are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

Section 3.2Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1(a) shall be made by the Lenders and each payment of
the fees under Sections 3.5(a) and (b), as applicable, shall be made for the
account of the Lenders, pro rata according to the amounts of their respective
Commitments; (b) each payment or prepayment of principal of Loans shall be made
for the account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; (c) each payment of interest on
Loans shall be made for the account of the Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders; and (d) the Conversion and Continuation of Loans of a particular Type
(other than Conversions provided for by Section 5.5) shall be made pro rata
among the Lenders according to the amounts of their respective Loans and the
then current Interest Period for each Lender’s portion of each such Loan of such
Type shall be coterminous.

Section 3.3Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender

47



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender not in accordance with the terms of  this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2 or
Section 11.5, as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2 or Section 11.5, as applicable;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant.  To such end, all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be
restored.  The Borrower agrees that any Lender so purchasing a participation (or
direct interest) in the Loans or other Obligations owed to such other Lenders
may exercise all rights of set-off, banker’s lien, counterclaim or similar
rights with respect to such participation as fully as if such Lender were a
direct holder of Loans in the amount of such participation.  Nothing contained
herein shall require any Lender to exercise any such right or shall affect the
right of any Lender to exercise and retain the benefits of exercising, any such
right with respect to any other indebtedness or obligation of the Borrower.

Section 3.4Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5Fees.

(a)Closing Fee.  On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

(b)Duration Fee.  If any Loans are outstanding on the date that is the first
anniversary of the Effective Date (the “Duration Fee Date”), the Borrower agrees
to pay on the Duration Fee Date to the Administrative Agent, for the account of
each Lender, a fee in an amount equal to 0.20% of the outstanding principal
amount of the Loans of such Lender on the Duration Fee Date.  Such fee shall be
paid in dollars in immediately available funds to the Administrative Agent for
distribution to the Lenders.  Fees paid shall not be refundable under any
circumstances.

(c)[Reserved].

48



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(d)Administrative and Other Fees.  The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letters and as
may be otherwise agreed to in writing from time to time by the Borrower and the
Administrative Agent.

Section 3.6Computations.

All computations of interest for Base Rate Loans determined by reference to the
Prime Rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of interest and fees
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more interest being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which such Loan or such portion is paid, provided that any Loan that is repaid
on the same day on which it is made shall bear interest for one day.  Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent demonstrable error.

Section 3.7Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable
Law.  The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.2(a)(i) through
(ii).  Notwithstanding the foregoing, the parties hereto further agree and
stipulate that all agency fees, syndication fees, facility fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money.  All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.

Section 3.8Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to

49



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its obligations hereunder.

Section 3.9Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 13.6.

(b)Defaulting Lender Waterfall.  Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists and is continuing), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists and is continuing, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans, in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Article VI were satisfied or waived, such payment shall
be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of      such Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this subsection shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(c)Defaulting Lender Cure.  If the Borrower and the Administrative agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans to be held pro rata by
the Lenders in accordance with

50



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

their respective Commitment Percentages, whereupon such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to Fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

(d)Purchase of Defaulting Lender’s Commitment.  During any period that a Lender
is a Defaulting Lender, the Borrower may, by the Borrower giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.5(b).  No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 13.5(b).  In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.5(b),
shall pay to the Administrative Agent an assignment fee in the amount of Seven
Thousand Five Hundred Dollars ($7,500).  The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Non-Defaulting
Lenders.

Section 3.10Taxes.

(a)Applicable Law.  For purposes of this Section, the term “Applicable Law”
includes FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)Payment of Other Taxes by the Borrower.  The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d)Indemnification by the Borrower.  The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within  ten (10) Business
Days after demand

51



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.5 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any amount at any time owing to such
Lender under any Loan Document or otherwise payable by the Administrative Agent
to the Lender from any other source against any amount due to the Administrative
Agent under this subsection.  The provisions of this subsection shall continue
to inure to the benefit of an Administrative Agent following its resignation as
Administrative Agent.

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission

52



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

of such documentation (other than such documentation set forth in the
immediately following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II)an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of an
executed IRS Form W-8BEN or W-8BEN-E, as applicable; or

53



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(IV)to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to

54



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)Survival.  Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

ARTICLE IV
Intentionally Omitted

ARTICLE V
Yield Protection, Etc.

Additional Costs; Capital Adequacy

.

(a)Capital Adequacy.  If any Lender determines that any Regulatory Change
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(b)Additional Costs.  In addition to, and not in limitation of the immediately
preceding subsection, if any Regulatory Change shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate);

55



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”).

(c)[Reserved].

(d)Notification and Determination of Additional Costs.  Each of the
Administrative Agent and each Lender, as the case may be, agrees to notify the
Borrower (and in the case of a Lender, to notify the Administrative Agent) of
any event occurring after the Agreement Date entitling the Administrative Agent
or such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided that the failure of the
Administrative Agent or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder, except that, the Borrower shall
not be responsible for such compensation or requirement to make any other
payments if the Borrower is not notified within two hundred seventy (270) days
following the date of the effectiveness or implementation (which may be
retroactive, in which case such 270-day period shall still, for the avoidance of
doubt, be measured from the applicable date of the effectiveness or
implementation thereof) by the applicable Governmental Authority of the
Regulatory Change giving rise thereto.  The Administrative Agent and each
Lender, as the case may be, agrees to furnish to the Borrower (and in the case
of a Lender to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this
Section.  Determinations by the Administrative Agent or a Lender, as the case
may be, of the effect of any Regulatory Change shall be conclusive and binding
for all purposes, absent manifest error.  The Borrower shall pay the
Administrative Agent or the applicable Lender, as the case may be, the amount
shown as due on any such certificate within ten (10) Business Days after receipt
thereof.

Section 5.2Alternate Rate of Interest.  

(a)If prior to the commencement of any Interest Period for a LIBOR Loan:

(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; provided that no Benchmark Transition Event shall have
occurred at such time; or

56



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(ii)the Administrative Agent is advised by the Requisite Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any Interest Election Request that requests the conversion of any Loan to, or
continuation of any Loan as, a LIBOR Loan shall be ineffective and (B) if any
Notice of Borrowing requests a LIBOR Loan, such Loan shall be made as an Base
Rate Loan.

(b)Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Requisite Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein.  Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Requisite Lenders have delivered to the Administrative Agent written notice that
such Requisite Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(c)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(d)The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 5.2, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 5.2.

(e)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Loan

57



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

to, or continuation of any Loan as, a LIBOR Loan shall be ineffective and (ii)
if any Notice of Borrowing requests a LIBOR Loan, such borrowing shall be made
as a Base Rate Loan.

Section 5.3Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5 shall be applicable).

Section 5.4Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Loan, or
Conversion of a LIBOR Loan, made by such Lender for any reason (including
acceleration) on a date other than the last day of the Interest Period for such
Loan; or

(b)any failure by the Borrower for any reason (including the failure of any of
the applicable conditions precedent specified in Section 6.2 to be satisfied but
excluding any suspension of LIBOR Loans under Section 5.2) to borrow a LIBOR
Loan from such Lender on the date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

The amount of compensation payable pursuant to the foregoing subsection (a) or
(b) shall not exceed the then present value of (A) the amount of interest that
would have accrued on such LIBOR Loan for the remainder of the Interest Period
at the rate applicable to such LIBOR Loan, less (B) the amount of interest that
would accrue on the same LIBOR Loan for the same period if the LIBOR Rate were
set on the date on which such LIBOR Loan was repaid, prepaid or Converted or the
date on which the Borrower failed to borrow, Convert or Continue such LIBOR
Loan, as applicable, calculating present value by using as a discount rate LIBOR
Rate quoted on such date.  Upon the Borrower’s request, the Administrative Agent
shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount
thereof.  Any such statement shall be conclusive absent manifest error.

Section 5.5Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.2 or Section 5.3, then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such LIBOR Loans (or, in the case of a Conversion
required by Section 5.3, on such earlier date as such may be required by
Applicable Law) and,

58



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

unless and until such Lender or the Administrative Agent, as applicable, gives
notice as provided below that the circumstances specified in Section 5.2 or
Section 5.3 that gave rise to such Conversion no longer exist:

(a)to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.2 or 5.3 that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender or the Administrative Agent, as applicable, agrees to do promptly
upon such circumstances ceasing to exist) at a time when LIBOR Loans made by
other Lenders are outstanding, then such Lender’s Base Rate Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

Section 5.6Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.3 but the obligation of the
Requisite Lenders shall not have been suspended under such Section or (c) any
Lender refuses to consent to any amendment, waiver or other modification of any
Loan Document requested by the Borrower that requires the consent of a greater
percentage of the Lenders than the Requisite Lenders or the consent of each
affected Lender, or all Lenders, and such amendment, waiver or other
modification is consented to by the Requisite Lenders, all other affected
Lenders or all other Lenders (as applicable), then, so long as there does not
then exist any Default, the Borrower may demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitment and Loans to an Eligible Assignee subject to and in accordance with
the provisions of Section 13.5(b) for a purchase price equal to (x) the
aggregate principal balance of all Loans then owing to the Affected Lender, plus
(y) any accrued but unpaid interest thereon and accrued but unpaid fees owing to
the Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee subject to and in accordance with the
provisions of Section 13.5(b); provided, that the Borrower shall only demand the
Affected Lender to assign its Commitment pursuant to subsection (a) above if
such assignment will result in lower costs for the Borrower at the time of the
assignment.  Each of the Administrative Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this Section, but at no time shall the Administrative Agent, such Affected
Lender, any other Lender or any Titled Agent be obligated in any way whatsoever
to initiate any such replacement or to assist in finding an Eligible

59



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Assignee.  The exercise by the Borrower of its rights under this Section shall
be at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders.  The
terms of this Section shall not in any way limit the Borrower’s obligation to
pay to any Affected Lender compensation owing to such Affected Lender pursuant
to this Agreement (including pursuant to Sections 3.10, 5.1 or 5.4) with respect
to any period up to the date of replacement.

Section 5.7Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 5.8Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans (excluding any Applicable Margin) in an amount equal to the amount
of the LIBOR Loans and having a maturity comparable to the relevant Interest
Period; provided that each Lender may fund each of its LIBOR Loans in any manner
it sees fit and the foregoing assumption shall be used only for calculation of
amounts payable under this Article.

ARTICLE VI
Conditions Precedent

Section 6.1Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan, is subject to the
reasonable satisfaction or waiver pursuant to Section 13.6 of the following
conditions precedent:

(a)The Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Administrative Agent:

(i)counterparts of this Agreement executed by each of the parties hereto;

(ii)to the extent requested by the Lenders, a Note made by the Borrower, payable
to each applicable Lender and complying with the terms of Section 2.8(a);

(iii)the Guaranty executed by each of the Guarantors initially to be a party
thereto;

60



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(iv)an opinion of each of (A) Latham & Watkins LLP, counsel to the Borrower and
the other Loan Parties and (B) Ballard Spahr LLP, counsel to Spirit REIT,
addressed to the Administrative Agent and the Lenders and covering the matters
reasonably required by Administrative Agent;

(v)the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

(vi)a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party from the Secretary of State (or equivalent
Governmental Authority) of the state of formation of such Loan Party issued as
of a recent date;

(vii)a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Conversion and Notices of Continuation;

(viii)copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix)copies of all Material Contracts and confirmations relating to Specified
Derivatives Contracts in existence on the Agreement Date;

(x)a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ended December 31, 2019;

(xi)evidence that (x) the Fees, if any, then due and payable under Section 3.5,
and (y) all other fees, expenses and reimbursement amounts due and payable to
the Administrative Agent and any of the Lenders, including the fees and expenses
of counsel to the Administrative Agent in each case to the extent invoices
therefor have been presented at least two Business Days prior to the Effective
Date, have been paid;

(xii)UCC, tax, judgment and lien search reports with respect to the Borrower in
Delaware indicating that there are no liens of record other than Permitted
Liens; and

(xiii)a completed Borrower Administrative Questionnaire;

(b)there shall not have occurred any material adverse change in the Borrower’s
financial condition since the date of the most recent quarterly financial
statement filed with the SEC on Form 10-K prior to the date of this Agreement;

61



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(c)no litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (i) result in a Material Adverse Effect or (ii) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect, the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;

(d)the Borrower, the other Loan Parties and the other Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (i) any Applicable Law or (ii) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound; and

(e)(i) to the extent requested by the Administrative Agent (on behalf of itself
or any Lender) in writing at least five Business Days prior to the Effective
Date, the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
days prior to the Effective Date, any Lender that has requested, in a written
notice to the Borrower at least 10 days prior to the Effective Date, a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).

Section 6.2Conditions Precedent to All Loans.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of Lenders to make any Loans is subject to the
further conditions precedent that: (a) no Default or Event of Default shall
exist as of the date of the making of such Loan or would exist immediately after
giving effect thereto, and no violation of the limits described in Section 2.11
would occur after giving effect thereto; (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of the making of such Loan with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder and (c) the Administrative Agent shall have received a timely Notice
of Borrowing.  Each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event).  In addition, the
Borrower shall be deemed to have represented

62



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

to the Administrative Agent and the Lenders at the time any Loan is made that
all conditions to the making of such Loan contained in this Article VI have been
satisfied.  Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Administrative Agent for the benefit of the Administrative Agent and the Lenders
that the conditions precedent for initial Loans set forth in Sections 6.1 and
6.2 that have not previously been waived by the Lenders in accordance with the
terms of this Agreement have been satisfied.

ARTICLE VII
Representations and Warranties

Section 7.1Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, the Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

(a)Organization; Power; Qualification.  Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b)Authorization of Loan Documents and Borrowings.  The Borrower has the right
and power, and has taken, and has caused Spirit REIT to take, all necessary
action to authorize it to borrow and obtain other extensions of credit
hereunder.  The Borrower and each other Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
its obligations under each of the Loan Documents to which it is a party in
accordance with its terms and to consummate the transactions contemplated hereby
and thereby.  The Loan Documents to which the Borrower or any other Loan Party
is a party have been duly executed and delivered by the duly authorized officers
of such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its terms, except as the same
may be limited by bankruptcy, insolvency and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.

(c)Compliance of Loan Documents with Laws.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both:  (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Borrower or any other Loan Party; (ii) conflict with, result in a breach of or
constitute a default under (A) the organizational documents of any Loan Party or
(B) any indenture,

63



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

agreement or other instrument to which the Borrower or any other Loan Party is a
party or by which it or any of its respective properties may be bound, except
under this clause (B) as could not reasonably be expected to have a Material
Adverse Effect; or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by any
Loan Party other than in favor of the Administrative Agent for its benefit and
the benefit of the other Lender Parties.

(d)Compliance with Law; Governmental Approvals.  Each of the Borrower, the other
Loan Parties and the other Subsidiaries is in compliance with each Governmental
Approval and all other Applicable Laws relating to it except for non-compliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.

(e)Litigation.  Except as set forth on Schedule 7.1(e), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened in writing, nor is there any basis
therefor known to any Loan Party) against or in any other way relating adversely
to or affecting the Borrower, any other Loan Party, any other Subsidiary or any
of their respective property in any court or before any arbitrator of any kind
or before or by any other Governmental Authority which, (i) could reasonably be
expected to have a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of the Loan Documents taken as a
whole.  There are no strikes, slow downs, work stoppages or walkouts or other
labor disputes in progress or threatened relating to any Loan Party or any other
Subsidiary that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

(f)Taxes.  All federal and state income tax returns and other material tax
returns of the Borrower, each other Loan Party and each other Subsidiary
required by Applicable Law to be filed have been duly filed (except for any such
returns the non-filing of which would not result in any material fine or penalty
or would not otherwise reasonably be expected to have a Material Adverse
Effect); and all federal and state income taxes and other material taxes,
assessments and other governmental charges or levies imposed upon each Loan
Party, each other Subsidiary and their respective properties, income, profits
and assets which are due and payable have been paid, except any such nonpayment
which is at the time permitted under Section 8.6.  As of the Agreement Date,
none of the United States federal income tax returns of the Borrower, any other
Loan Party or any other Subsidiary is under audit.  All charges, accruals and
reserves on the books of the Borrower, the other Loan Parties and the other
Subsidiaries in respect of any material taxes or other governmental charges are
in accordance with GAAP.

(g)Financial Statements.  The Borrower has furnished to each Lender copies of
the audited consolidated balance sheet of Spirit REIT and its consolidated
Subsidiaries for the fiscal year ended December 31, 2019, and the related
audited consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal years ended on such dates, with the opinion thereon of Ernst
& Young LLP.  Such financial statements (including in each case related
schedules and notes) are complete and correct in all material respects and
present fairly, in accordance with GAAP consistently applied throughout the
period involved, the consolidated financial position of Spirit REIT and its
consolidated Subsidiaries as at its date and the results of operations and the
cash flow for such period.  Neither Spirit REIT nor any of its Subsidiaries has

64



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments that would be required to be
set forth in its financial statements or notes thereto, except as referred to or
reflected or provided for in said financial statements.

(h)No Material Adverse Change.  Since December 31, 2019, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect.  As of the Agreement Date, the Borrower, the
other Loan Parties and the other Subsidiaries, on a consolidated basis, are
Solvent.

(i)Affected Financial Institution.  No Loan Party is an Affected Financial
Institution.

(j)ERISA.

(i)Except as would not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, each Benefit Arrangement and Plan is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws.  Except with respect to Multiemployer Plans, each
Qualified Plan (A) has received a favorable determination from the Internal
Revenue Service applicable to such Qualified Plan’s current remedial amendment
cycle (as defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has
timely filed for a favorable determination letter from the Internal Revenue
Service during its staggered remedial amendment cycle (as defined in 2007-44)
and such application is currently being processed by the Internal Revenue
Service, (C) had filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired, or (D) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan.  To
the best knowledge of the Borrower, nothing has occurred which would cause the
loss of its reliance on each Qualified Plan’s favorable determination letter or
opinion letter.

(ii)With respect to any retiree welfare benefit arrangement, all amounts have
been accrued on Spirit REIT’s financial statements in accordance with FASB ASC
715.  The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $50,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.

(iii)Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement or Plan; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement or Plan; and
(iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject Spirit
REIT or the Borrower to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.

65



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(k)Absence of Default.  None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived:  (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes a default or event of default by any Loan Party or any other
Subsidiary under any agreement (other than any Loan Document) or judgment,
decree or order to which any such Person is a party or by which any such Person
or any of its respective properties may be bound where such default or event of
default could, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

(l)Investment Company.  None of the Borrower, any other Loan Party or any other
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
or (ii) subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

(m)Margin Stock.  None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

(n)Affiliate Transactions.  Except as permitted by Section 10.9 or as otherwise
set forth on Schedule 7.1(n), none of the Borrower, any other Loan Party or any
other Subsidiary is a party to or bound by any agreement or arrangement with any
Affiliate.

(o)Business.  As of the Agreement Date, the Borrower, the other Loan Parties and
the other Subsidiaries are engaged in the business of acquiring, owning,
redeveloping, developing, financing and managing various types of Properties,
together with other business activities incidental thereto.

(p)Accuracy and Completeness of Information.  All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any other Loan Party or any
other Subsidiary were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to interim statements, to changes resulting from normal year-end
and audit adjustments and absence of full footnote disclosure).  All financial
projections and other forward looking statements prepared by or on behalf of the
Borrower, any other Loan Party or any other Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions.  1No document
furnished or written statement made to the Administrative Agent or any Lender in

 

1 

NTD:  Covered by the no MAE rep in clause (h) above.

66



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

connection with the negotiation, preparation or execution of, or pursuant to,
this Agreement or any of the other Loan Documents contains or will contain any
untrue statement of a material fact, or omits or will omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading.  As of the Effective Date, to the best knowledge of the Borrower,
the information included in any Beneficial Ownership Certification provided on
or prior to the Effective Date (if any) to any Lender in connection with this
Agreement is true and correct in all respects.

(q)Not Plan Assets; No Prohibited Transactions.   None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(r)OFAC.  None of the Borrower, any of the other Loan Parties, any of the other
Subsidiaries or, to the Borrower’s actual knowledge, any director, officer,
employee thereof or any other Affiliate of the Borrower: (i) is a person named
on the list of Specially Designated Nationals or Blocked Persons maintained by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/index.shtml, or with
whom dealings are otherwise prohibited pursuant to sanctions imposed, enforced
or administered by OFAC, the United Nations Security Council, the European Union
or Her Majesty’s Treasury of the United Kingdom (collectively, “Sanctions”);
(ii) is (A) a person located, operating, organized, or resident in a Sanctioned
Country, (B) a person owned or controlled by a person described in the foregoing
clauses (i) and (ii)(A), (C) an agency of the government of a Sanctioned
Country, or (D) an organization controlled by a Sanctioned Country; (iii)
derives any of its assets or operating income from investments in or
transactions with a Sanctioned Country, or agency, organization or person that
is the subject of Sanctions; and none of the proceeds from any Loan will be used
to finance any operations, investments or activities in, or make any payments
to, any such country, agency, organization, or person or in violation of
Anti-Corruption Laws.

(s)REIT Status.  Spirit REIT qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow Spirit REIT to maintain its status as a REIT.

(t)Unencumbered Pool Assets.  Each Unencumbered Pool Asset included in any
calculation of the Unencumbered Asset Value satisfies all of the requirements
set forth in definition of “Eligible Assets”.  

(u)Money Laundering Laws.  The operations of Spirit REIT and its Subsidiaries
are and have been conducted at all times in compliance in all material respects
with applicable financial record keeping and reporting requirements of the U.S.
Currency and Foreign Transactions Reporting Act of 1977, as amended by the
Patriot Act, and any related or similar rules, regulations or guidelines issued,
administered or enforced by any governmental or regulatory authorities having
jurisdiction over Spirit REIT or any of its Subsidiaries (collectively, the
“Money

67



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental or regulatory authorities or any arbitrator involving the Spirit
REIT or any of its Subsidiaries with respect to the Money Laundering Laws is
pending or, to the actual knowledge of the Borrower, threatened in writing which
would reasonably be expected to result in a Material Adverse Effect.

(v)Anti-Corruption Laws.  Spirit REIT and its Subsidiaries have conducted their
businesses in compliance in all material respects with Anti-Corruption Laws and
have instituted and maintained, and will continue to comply with, and to
maintain and enforce, reasonable policies and procedures designed to promote and
achieve compliance in all material respects with, such laws.  The Company shall
maintain and enforce reasonable policies and procedures with respect to itself
and its Subsidiaries designed to ensure compliance in all material respects with
applicable Money Laundering Laws.

(w)Ownership Structure.  Schedule 7.1(w) is, as of the Agreement Date, a
complete and correct list of all Subsidiaries and Unconsolidated Affiliates of
Spirit REIT and Borrower setting forth, (i) the jurisdiction of organization of
such Subsidiary or such Unconsolidated Affiliate, (ii) each Person holding any
Equity Interest in such Subsidiary or such Unconsolidated Affiliate, and
(iii) the percentage of ownership of such Subsidiary or such Unconsolidated
Affiliate represented by such Equity Interests.  As of the Agreement Date,
except as disclosed in such Schedule, (A) each of the Spirit REIT and Borrower
and their Subsidiaries owns, free and clear of all Liens (other than Permitted
Liens), and has the unencumbered right to vote, all outstanding Equity Interests
in each Person shown to be held by it on such Schedule, (B) all of the issued
and outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and non-assessable and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person.  

(x)Title to Properties; Liens.  Schedule 7.1(x)(i) is, as of the Agreement Date,
a complete and correct listing of all Properties of the Borrower, each other
Loan Party and each other Subsidiary, setting forth, for each such Property the
current occupancy status of such Property and whether such Property is a
Development Asset and, if such Property is a Development Asset, the status of
completion of such Property.  Schedule 7.1(x)(ii) is, as of the date specified
thereon, a complete and correct listing of all Eligible Assets.  

(y)Existing Indebtedness; Total Indebtedness.  Part I of Schedule 7.1(y) is, as
of the Agreement Date, a complete and correct listing of all Indebtedness under
clause (i) of the definition of “Indebtedness” (including all Guarantees in
respect of such Indebtedness) of each of the Borrower, the other Loan Parties
and the other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Borrower, the other Loan Parties and the other Subsidiaries have
performed and are in compliance with all of the terms of such Indebtedness and
all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with the giving of notice, the passage of
time, or both, would constitute a default or event of default, exists with
respect to any such Indebtedness, except any such defaults or events of default,
which individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.  Part II of

68



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Schedule 7.1(y) is, as of the Agreement Date, a complete and correct listing of
all Total Indebtedness of the Borrower, the other Loan Parties and the other
Subsidiaries (excluding any Indebtedness set forth on Part I of such Schedule).

(z)Material Contracts.  Schedule 7.1(z) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts.  Each of the Borrower,
the other Loan Parties and the other Subsidiaries that are parties to any
Material Contract has performed and is in compliance with all of the terms of
such Material Contract, and no material default or material event of default, or
event or condition which with the giving of notice, the lapse of time, or both,
would constitute such a default or event of default, exists with respect to any
such Material Contract.

Section 7.2Survival of Representations and Warranties, Etc.

All representations and warranties set forth in this Article VII shall survive
the Agreement Date, the Effective Date and the making of the Loans.

ARTICLE VIII
Affirmative Covenants

Until the Commitments have expired or been terminated and all Obligations (other
than Obligations in respect of (i) Specified Derivatives Contracts and (ii)
contingent indemnification and reimbursement obligations that are not yet due
and payable and for which no claim has been asserted) are paid in full, the
Borrower shall comply with the following covenants:

Section 8.1Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4, the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to maintain or to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

Section 8.2Compliance with Applicable Law.

The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Applicable Law, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect.

Section 8.3Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
protect and preserve all of its respective material properties, including all
intellectual property necessary to the conduct of its

69



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted.

Section 8.4Conduct of Business.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in Section 7.1(o)
and not enter into any line of business not engaged in by Spirit REIT and its
Subsidiaries as of the Agreement Date.

Section 8.5Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
and each other Loan Party and each other Subsidiary shall maintain, or cause
their respective tenants or borrowers to maintain (provided that the applicable
Loan Party or Subsidiary is named as a loss payee and additional insured
thereunder), insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law.  The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

Section 8.6Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all federal and state income taxes
and other material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) all material lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim that (i) is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP or (ii) in the aggregate with all other such taxes,
assessments, charges, levies and claims (excluding those referred to in the
foregoing clause (i)) does not exceed $5,000,000.

Section 8.7Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct in all material respects entries shall be made of all dealings and
transactions in relation to its business and activities.  The Borrower shall,
and shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent (on behalf of any Lender) to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower),
all at such reasonable times during business hours and as often as may
reasonably be requested and so long as no Event of Default exists and is
continuing, with reasonable prior written notice to the

70



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Borrower; provided that notwithstanding the foregoing, if no Event of Default
exists and is continuing, there shall be no more than one (1) such inspection in
any fiscal year of the Borrower.  The Borrower shall be obligated to reimburse
the Administrative Agent and the Lenders for their costs and expenses incurred
in connection with the exercise of its rights under this Section only if such
exercise occurs while an Event of Default exists and is continuing.  The
Borrower hereby authorizes and instructs its accountants to discuss the
financial affairs of the Borrower, any other Loan Party or any other Subsidiary
with the Administrative Agent or any Lender so long as an officer of the
Borrower has the opportunity to be present for such discussions.

Section 8.8Use of Proceeds.

The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures, equity
investments and the repayment of Indebtedness of Spirit REIT and its
Subsidiaries; and (d) to provide for the general working capital needs of Spirit
REIT and its Subsidiaries and for other general corporate purposes of Spirit
REIT, the Borrower and its Subsidiaries.  The Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, use any part of such
proceeds to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.  The Borrower and the other Loan Parties shall comply
with Regulations T, U and X of the Board of Governors of the Federal Reserve
System.

Section 8.9Environmental Matters.

Except as could not reasonably be expected to result in a Material Adverse
Effect: (i) the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, comply with all Environmental Laws; (ii) the Borrower shall
comply, and shall cause each other Loan Party and each other Subsidiary to
comply, and the Borrower shall use, and shall cause each other Loan Party and
each other Subsidiary to use, commercially reasonable efforts to cause all other
Persons occupying, using or present on the Properties to comply, with all
Environmental Laws; (iii) the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, enter into agreements requiring each of
their respective tenants or borrowers to promptly take all actions and pay or
arrange to pay all costs necessary for it and for the Properties to comply with
all Environmental Laws and all Governmental Approvals, including, to the extent
required to comply with all Environmental Laws, actions to remove and dispose of
all Hazardous Materials and to clean up the Properties as required under
Environmental Laws, or in the case of vacant properties, the Borrower and each
other Loan Party and each other Subsidiary to take such action itself; and (iv)
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, enter into agreements requiring each of their respective tenants
or borrowers to promptly take all actions necessary to prevent the imposition of
any Liens (other than Permitted Liens) on any of their respective properties
arising out of or related to any Environmental Laws, or in the case of vacant
properties, the Borrower and each other Loan Party and each other Subsidiary to
take such action itself.  Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

71



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Section 8.10Further Assurances.

At the Borrower’s cost and expense and upon reasonable request of the
Administrative Agent, the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, duly execute and deliver or cause to be duly
executed and delivered, to the Administrative Agent such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions of this
Agreement and the other Loan Documents.

Section 8.11Material Contracts.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract, except for any non-performance or
non-compliance that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  The Borrower shall not, and shall
not permit any other Loan Party or any other Subsidiary to, do or knowingly
permit to be done anything to impair materially the value of any of the Material
Contracts.

Section 8.12REIT Status.

The Borrower shall cause Spirit REIT to maintain its status as, and continue to
qualify as, a REIT.

Section 8.13Exchange Listing.

The Borrower shall cause Spirit REIT to maintain at least one (1) class of
common shares of Spirit REIT having trading privileges on the New York Stock
Exchange or NYSE Amex Equities or which is subject to price quotations on The
NASDAQ Stock Market’s National Market System.

Section 8.14Guarantors.

(a)The Borrower shall (within the time period specified in the following
subsection (b), if applicable) cause Spirit REIT and each Material Subsidiary
(other than an Excluded Subsidiary) that meets the following conditions to be a
party to the Guaranty: (i) such Material Subsidiary becomes obligated in respect
of any Indebtedness for borrowed money or Capitalized Lease Obligations of
Spirit REIT or the Borrower or (ii) (A) such Material Subsidiary owns an
Unencumbered Pool Asset and (B) such Material Subsidiary, or any Subsidiary that
directly or indirectly owns any Equity Interest in such Material Subsidiary, has
incurred, acquired or suffered to exist any Indebtedness for borrowed money or
Capitalized Lease Obligations other than Nonrecourse Indebtedness; provided that
one or more Subsidiaries that have, or have a parent company that has,
Indebtedness described above in this clause (B) shall not be required to be a
party to the Guaranty so long as the aggregate amount of all such Indebtedness
of all such Subsidiaries does not exceed $25,000,000.  

72



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(b)Within five (5) Business Days after any Person becomes a Subsidiary that is
required to be a party to the Guaranty pursuant to the foregoing subsection (a)
(whether as a result of the acquisition or creation thereof, such Person ceasing
to be an Excluded Subsidiary, the addition of a Property to the Unencumbered
Pool that is owned by such Person or otherwise), the Borrower shall deliver to
the Administrative Agent each of the following in form and substance reasonably
satisfactory to the Administrative Agent: (i) an Accession Agreement executed by
such Person and (ii) the items that would have been delivered under subsections
(iv) through (viii) and (xvii) of Section 6.1(a) and under Section 6.1(e) if
such Person had been a Material Subsidiary on the Agreement Date.

(c)If any Person that is a party to the Guaranty (other than Spirit REIT) ceases
to be required to be a Guarantor in accordance with subsection (a) above, the
Borrower may request that such Person be released from the Guaranty.  Such
release shall be granted so long as (i) no Default or Event of Default exists
and is continuing and (ii) all representations and warranties continue to be
accurate in all material respects, except to extent such representations and
warranties are qualified by materiality, in which case such representations and
warranties shall continue to be accurate in all respects.  

ARTICLE IX
Information

Until the Commitments have expired or been terminated and all Obligations (other
than Obligations in respect of (i) Specified Derivatives Contracts and (ii)
contingent indemnification and reimbursement obligations that are not yet due
and payable and for which no claim has been asserted) are paid in full, the
Borrower shall furnish to the Administrative Agent for distribution to each of
the Lenders:

Section 9.1Quarterly Financial Statements.

As soon as available and in any event within five (5) days after the filing of
Spirit REIT’s 10-Q with the SEC (but in no event later than forty-five (45) days
after the end of each of the first, second and third fiscal quarters of Spirit
REIT), the unaudited consolidated financial statements of Spirit REIT and its
Subsidiaries (including a consolidated balance sheet, income statement and
statement of cash flows) as at the end of such period and setting forth in each
case in comparative form the figures as of the end of and for the corresponding
periods of the previous fiscal year, all of which shall be certified by a
Responsible Officer of Spirit REIT, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects (except, for the lack of
footnotes and subject to normal year-end and audit adjustments), the
consolidated financial position of Spirit REIT and its Subsidiaries as at the
date thereof and the results of operations for such period.  

Section 9.2Year-End Statements.

As soon as available and in any event within five (5) days after the filing of
Spirit REIT’s 10-K with the SEC (but in no event later than ninety (90) days
after the end of each fiscal year of Spirit REIT), the audited consolidated
financial statements of Spirit REIT and its Subsidiaries (including a
consolidated balance sheet, income statement and statement of cash flows) as at
the end of such fiscal year setting forth in comparative form the figures as at
the end of and for the

73



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

previous fiscal year, all of which shall be (a) certified by the chief executive
officer or chief financial officer of Spirit REIT, in his or her opinion, to
present fairly, in accordance with GAAP and in all material respects, the
financial position of Spirit REIT and its Subsidiaries as at the date thereof
and the result of operations for such period, and (b) accompanied by the report
thereon of Ernst & Young LLP or any other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, whose report shall not be subject to (i) any “going
concern” or like qualification or exception or (ii) any qualification or
exception as to the scope of such audit.

Section 9.3Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit I (a “Compliance
Certificate”) executed on behalf of the Borrower by a Responsible Officer of
Spirit REIT (a) setting forth in reasonable detail as of the end of such fiscal
quarter or fiscal year, as the case may be, (i) the calculations required to
establish whether Spirit REIT was in compliance with the covenants contained in
Section 10.1 and (ii) a list of all assets included in calculations of
Unencumbered Asset Value of the Unencumbered Pool Assets and whether any such
assets have been added or removed from such calculation since the previous list
delivered to Administrative Agent; (b) stating that, to his or her knowledge, no
Default or Event of Default exists and is continuing, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure; and (c) setting forth a statement of newly acquired
Properties, including the Net Operating Income, cost and mortgage debt, if any,
of each such Property.

Section 9.4Other Information.

(a)Promptly upon receipt thereof, copies of all reports, if any, submitted to
Spirit REIT or its Board of Directors by its independent public accountants,
including any management report;

(b)within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;

(c)if any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;

(d)to the extent any Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a

74



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Material Adverse Effect, and prompt notice of the receipt of notice that any
United States federal income tax returns of any Loan Party or any other
Subsidiary are being audited;

(e)promptly following Administrative Agent’s request, a copy of any amendment to
the certificate or articles of incorporation or formation, bylaws, partnership
agreement or other similar organizational documents of the Borrower, any other
Loan Party or any other Subsidiary;

(f)prompt notice of (i) any change in the senior management of Spirit REIT, the
Borrower, any other Loan Party or any other Subsidiary, (ii) any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of any Loan Party or any other Subsidiary or (iii) the
occurrence of any other event which, in the case of any of the immediately
preceding clauses (i) through (iii), has had, or could reasonably be expected to
have, a Material Adverse Effect;

(g)prompt notice of the occurrence of (i) any Default continuing under any of
the Loan Documents, or (ii) any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by any Loan Party or any other Subsidiary under any Material
Contract to which any such Person is a party or by which any such Person or any
of its respective properties may be bound;

(h)Prompt notice of any order, judgment or decree in excess of $5,000,000 having
been entered against any Loan Party or any other Subsidiary or any of their
respective properties or assets;

(i)together with delivery of each Compliance Certificate, notice of the
acquisition, incorporation or other creation of any Subsidiary, the purpose for
such Subsidiary, the nature of the assets and liabilities thereof and whether
such Subsidiary is a Wholly Owned Subsidiary of the Borrower and/or Spirit REIT,
in each case, in respect of any such Subsidiary acquired, incorporated or
created during the fiscal period to which such Compliance Certificate relates;

(j)promptly, upon any change in Spirit REIT’s Credit Rating, a certificate
stating that Spirit REIT’s Credit Rating has changed and the new Credit Rating
that is in effect;

(k)promptly upon occurrence written notice of any of the following if the
occurrence could reasonably be expected to have a Material Adverse Effect:  (i)
receipt by the Borrower, any Loan Party or any other Subsidiary of notice that
any violation of or noncompliance with any Environmental Law has or may have
been committed or is threatened and that the notice recipient may be liable;
(ii) receipt by the Borrower, any Loan Party or any other Subsidiary of notice
that any administrative or judicial complaint, order or petition has been filed
or other proceeding has been initiated, or is about to be filed or initiated
against any such Person alleging any violation of or noncompliance with any
Environmental Law or requiring any such Person to take any action in connection
with the release or threatened release of Hazardous Materials; (iii) receipt by
the Borrower, any Loan Party or any other Subsidiary of notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) receipt by the Borrower, any
Loan Party or any

75



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

other Subsidiary of notice of any other fact, circumstance or condition that
could reasonably be expected to form the basis of an Environmental Claim;

(l)prompt notice of any change in the information provided in the Beneficial
Ownership Certification (if any) delivered to any Lender that would result in a
change to the list of beneficial owners identified in such certification; and

(m)from time to time and promptly upon each request, (i) such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request, which information may upon the
Borrower’s written request be subject to a customary agreement regarding
confidential treatment to the extent not publically made available by Spirit
REIT or its Subsidiaries and (ii) such other information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation, if applicable.

Section 9.5Electronic Delivery of Certain Information; Approved Electronic
Platform.

(a)Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower); provided that the
foregoing shall not apply to (i) notices to any Lender pursuant to Article II
and (ii) any Lender that has notified the Administrative Agent and the Borrower
that it cannot or does not want to receive electronic communications; provided,
further, that notwithstanding anything to the contrary herein, information
required to be delivered pursuant to Sections 9.1, 9.2 and 9.4(b) shall be
deemed to have been delivered on the date on which (i) such information is
actually available for review by the Lenders and (ii) is posted by the Borrower
on the Borrower's website and Administrative Agent is provided notice of same or
on the SEC's website at http://www.sec.gov.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications.  Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or the Borrower notifies each
Lender of said posting and provides a link thereto provided if such notice or
other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 11:00 a.m., New York City time on the opening of business on the next
business day for the recipient.  Notwithstanding anything contained herein, the
Borrower shall deliver paper copies of any documents to the Administrative Agent
or to any Lender that requests such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely

76



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

responsible for requesting delivery to it of paper copies and maintaining its
paper or electronic documents.

(b)Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

(c)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the "Approved Electronic Platform").

(d)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders and the Borrower hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.

(e)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED "AS IS"
AND "AS AVAILABLE". THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY TITLED AGENT OR ANY OF
THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, "APPLICABLE PARTIES") HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY'S OR THE ADMINISTRATIVE AGENT'S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

77



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

"Communications" means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

(f)Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender's email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(g)Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent's generally applicable document retention
procedures and policies.

(h)Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

Section 9.6Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”; provided that any
Information Materials that are not designated as Public Information or Private
Information shall be considered Private Information.

Section 9.7USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities that open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law.  An “account” for this purpose may
include a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.

78



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

ARTICLE X
Negative Covenants

Until the Commitments have expired or been terminated and all Obligations (other
than Obligations in respect of (i) Specified Derivatives Contracts and (ii)
contingent indemnification and reimbursement obligations that are not yet due
and payable and for which no claim has been asserted) are paid in full, the
Borrower shall comply, or cause Spirit REIT to comply, with the following
covenants:

Section 10.1Financial Covenants.

(a)Ratio of Total Indebtedness to Total Asset Value.  The Borrower shall not
permit the ratio of (i) Total Indebtedness of Spirit REIT and its Subsidiaries
to (ii) Total Asset Value to exceed 0.60:1.00 as of the last day of any fiscal
quarter.

(b)Ratio of Adjusted EBITDA to Fixed Charges.  The Borrower shall not permit the
ratio of (i) Adjusted EBITDA of Spirit REIT and its Subsidiaries for any fiscal
quarter to (ii) Fixed Charges of Spirit REIT and its Subsidiaries for such
fiscal quarter to be less than 1.50:1.00 as of the last day of such fiscal
quarter.

(c)Ratio of Secured Indebtedness to Total Asset Value.  The Borrower shall not
permit the ratio of (i) Secured Indebtedness of Spirit REIT and its Subsidiaries
to (ii) Total Asset Value to exceed 0.50:1.00 at any time.  

(d)Ratio of Unencumbered NOI to Unsecured Interest Expense.  The Borrower shall
not permit the ratio of (i) Unencumbered NOI for any fiscal quarter to (ii)
Unsecured Interest Expense of Spirit REIT and its Subsidiaries for such fiscal
quarter to be less than 1.75:1.00 as of the last day of such fiscal quarter.

(e)Ratio of Unsecured Indebtedness to Unencumbered Asset Value.  The Borrower
shall not permit the ratio of (i) Unsecured Indebtedness of Spirit REIT and its
Subsidiaries to (ii) Unencumbered Asset Value to exceed 0.60:1.00 as of the last
day of any fiscal quarter.

(f)[Reserved].  

(g)Dividends and Other Restricted Payments.  During the existence of any Event
of Default, Spirit REIT and the Borrower shall not, and shall not permit any of
their respective Subsidiaries to, declare or make any Restricted Payment other
than: (i) cash distributions by the Borrower and Subsidiaries of Spirit REIT to
the respective equity owners thereof and (ii) cash distributions by Spirit REIT
to its shareholders necessary to remain in compliance with Section 8.12 and to
avoid the imposition of excise taxes under Section 4981 of the Internal Revenue
Code, provided that the chief financial officer or treasurer of Spirit REIT
delivers to Administrative Agent, prior to any such distribution, a detailed
certificate evidencing such necessary minimum amount.  If a Default or Event of
Default specified in Section 11.1.(a), Section 11.1.(e) or Section 11.1.(f)
shall exist and be continuing, or if as a result of the occurrence and
continuation of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 11.2.(a), Spirit REIT and the Borrower shall
not, and shall not permit any of their respective Subsidiaries to, make any
Restricted Payments to any Person other than cash

79



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

distributions by the Borrower and Subsidiaries of Spirit REIT to the respective
equity owners thereof, provided such equity owners are Loan Parties.

Section 10.2Negative Pledge.

The Borrower shall not, and shall not permit any other Loan Party or Subsidiary
to, (a) create, assume, incur, permit or suffer to exist any Lien on any
Unencumbered Pool Asset or any direct or indirect ownership interest of the
Borrower or Spirit REIT in any Person owning any Unencumbered Pool Asset, now
owned or hereafter acquired, except for Permitted Liens (but not Permitted Liens
described in clause (g) of such definition) or (b) permit any Unencumbered Pool
Asset or any direct or indirect ownership interest of the Borrower or Spirit
REIT in any Person owning an Unencumbered Pool Asset, to be subject to a
Negative Pledge, except for any Negative Pledge contained in (i) the Existing
Credit Agreement (and the provisions thereof) or (ii) any other agreement (or
provision thereof) in favor of the holders of Indebtedness that is pari passu
with the Obligations on terms no more onerous in any material respect than those
set forth in this Agreement.  Prior to securitization, the Borrower shall not,
and shall not permit any Warehouse Entity to, (a) create, assume, incur, permit
or suffer to exist any Lien on any asset of such Warehouse Entity or any direct
or indirect ownership interest of the Borrower or Spirit REIT in any Person
owning such asset, now owned or hereafter acquired, except for Permitted Liens
(but not Permitted Liens described in clause (g) of such definition) or
(b) permit any asset of such Warehouse Entity or any direct or indirect
ownership interest of the Borrower or Spirit REIT or in any Person owning such
asset, to be subject to a Negative Pledge, except for any Negative Pledge
contained in (i) the Existing Credit Agreement (and the provisions thereof) or
(ii) any other agreement (or provision thereof) in favor of the holders of
Indebtedness that is pari passu with the Obligations on terms no more onerous in
any material respect than those set forth in this Agreement.

Section 10.3Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than (i) a Warehouse Entity following securitization pursuant
to the terms of the securitization documents or (ii) an Excluded Subsidiary
holding title assets subject to Secured Indebtedness pursuant to the terms of
the Secured Indebtedness documents), to create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary to: (a) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Borrower or any Subsidiary; (b) pay any Indebtedness owed to the
Borrower or any Subsidiary; (c) make loans or advances to the Borrower or any
Subsidiary; or (d) transfer any of its property or assets to the Borrower or any
Subsidiary; other than (i) with respect to clauses (a) through (d) those
encumbrances or restrictions (x) contained in any Loan Document or (y) contained
in any other agreement that evidences Unsecured Indebtedness containing
encumbrances or restrictions on the actions described above that are
substantially similar to or less restrictive than those contained in the Loan
Documents or, (ii) with respect to clause (d), (x) restrictions contained in any
agreement relating to the sale of a Subsidiary (other than the Borrower) or the
assets of a Subsidiary pending sale, or relating to Secured Indebtedness secured
by a Lien on assets that Spirit REIT, the Borrower, any other Loan Party or any
other Subsidiary may create, incur, assume, or permit or suffer to exist and as
permitted by the Loan Documents; provided that in any such case, the
restrictions apply only to

80



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

the Subsidiary or the assets that are the subject of such sale or Lien, as the
case may be or (y) customary provisions restricting assignment of any agreement
entered into by Spirit REIT, the Borrower, any other Loan Party or any other
Subsidiary in the ordinary course of business.

Section 10.4Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a)  merge or consolidate with another Person; (b) liquidate,
windup or dissolve itself (or suffer any liquidation or dissolution);
(c) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, whether now owned or hereafter acquired; or (d) acquire a
Substantial Amount of the assets of, or make an Investment of a Substantial
Amount in, any other Person; provided that:

(i)any Subsidiary (A) may merge with a Loan Party so long as the survivor is or
becomes a Loan Party, (B) that is not a Loan Party may merge with another
Subsidiary that is not a Loan Party and (C) that is not a Loan Party or a
Material Subsidiary may liquidate, windup or dissolve itself;

(ii)any Subsidiary (A) may sell, transfer or dispose of its assets to a Loan
Party or (B) that is not a Loan Party may sell, transfer or dispose of its
assets to another Subsidiary;

(iii)a Loan Party (other than the Borrower or any Loan Party that owns an
Unencumbered Pool Asset) and any Subsidiary that is not (and is not required to
be) a Loan Party may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, and immediately thereafter liquidate, provided that
immediately prior to any such conveyance, sale, transfer, disposition or
liquidation and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would exist;

(iv)any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) a Substantial Amount of the assets
of, or make an Investment of a Substantial Amount in, any other Person and
(B) sell, lease or otherwise transfer, whether by one or a series of
transactions, a Substantial Amount of assets (including capital stock or other
securities of Subsidiaries) to any other Person, so long as, in each case,
(1) the Borrower shall have given the Administrative Agent and the Lenders at
least five (5) Business Days prior written notice of such consolidation, merger,
acquisition, Investment, sale, lease or other transfer; (2) immediately prior
thereto, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence and continuing, including a
Default or Event of Default resulting from a breach of Section 10.1; (3) in the
case of a consolidation or merger involving the Borrower, the Borrower shall be
the survivor thereof; (4) in the case of a consolidation or merger involving a
Loan Party (other than the Borrower) that owns an Unencumbered Pool Asset, such
Loan Party shall be the survivor thereof or the survivor thereof shall
immediately become a Loan Party, and (4) at the time the Borrower gives notice
pursuant to clause (1) of this subsection, the Borrower shall have delivered to
the Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis,

81



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

evidencing the continued compliance by the Loan Parties with the terms and
conditions of this Agreement and the other Loan Documents, including the
financial covenants contained in Section 10.1, after giving effect to such
consolidation, merger, acquisition, Investment, sale, lease or other transfer;
and

(v)the Borrower, the other Loan Parties and the other Subsidiaries may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business.

Further, no Loan Party nor any Subsidiary, shall enter into any sale‑leaseback
transactions or other transaction by which such Person shall remain liable as
lessee (or the economic equivalent thereof) of any real or personal property
that it has sold or leased to another Person.

Section 10.5Plans.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.

Section 10.6Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

Section 10.7Modifications of Organizational Documents and Material Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify or waive the
application of any provision of its certificate or articles of incorporation or
formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification (a) is adverse to the interest of
the Administrative Agent or the Lenders or (b) could reasonably be expected to
have a Material Adverse Effect.  The Borrower shall not enter into, and shall
not permit any Subsidiary or other Loan Party to enter into, any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect or default in the performance of any obligations of
any Loan Party or other Subsidiary in any Material Contract that could
reasonably be expected to have a Material Adverse Effect or permit any Material
Contract to be canceled or terminated prior to its stated maturity if doing so
could reasonably be expected to have a Material Adverse Effect.  For the
avoidance of doubt, any Material Contract that constitutes Indebtedness may be
refinanced, replaced, repaid or otherwise modified prior to its stated maturity.

Section 10.8Subordinated Debt Prepayments; Amendments.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, prepay any principal of, or accrued interest on, any Subordinated
Debt or otherwise make any voluntary or optional payment with respect to any
principal of, or accrued interest on, any Subordinated Debt prior to the
originally scheduled maturity date thereof or otherwise redeem or

82



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

acquire for value any Subordinated Debt, in each case, other than as expressly
permitted pursuant to the applicable subordination provisions.  Further, except
as expressly permitted pursuant to the applicable subordination provisions, the
Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, amend or modify, or permit the amendment or modification of, any
agreement or instrument evidencing any Subordinated Debt where such amendment or
modification provides for the following or which has any of the following
effects:

(a)increases the rate of interest accruing on such Subordinated Debt;

(b)increases the amount of any scheduled installment of interest, or shortens
the date on which any such installment of interest becomes due;

(c)shortens the weighted average life to maturity of such Subordinated Debt;

(d)increases the principal amount of such Subordinated Debt, unless after giving
effect to such increase in principal amount, no Event of Default shall exist;

(e)amends any financial or other covenant contained in any document or
instrument evidencing any Subordinated Debt in a manner which is more onerous to
the Borrower or such Subsidiary than the provisions of the Loan Documents;

(f)provides for the payment of additional fees or the increase in existing fees;
and/or

(g)otherwise could reasonably be expected to be materially adverse to the
interests of the Administrative Agent or the Lenders.

Section 10.9Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to, permit to exist or enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 7.1(n) or (b) pursuant to the reasonable requirements of the business
of the Borrower, such other Loan Party or such other Subsidiary and upon fair
and reasonable terms which are no less favorable to the Borrower, such other
Loan Party or such other Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.  Notwithstanding the
foregoing, no payments may be made with respect to any items set forth on such
Schedule 7.1(n) if a Default or Event of Default exists and is continuing or
would result therefrom.

Section 10.10Environmental Matters.

Except as could not reasonably be expected to result in a Material Adverse
Effect, the Borrower shall not, and shall not permit any other Loan Party, any
other Subsidiary or any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from any of the Properties in
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any environmental claim or pose a risk to human health,
safety or the environment.  Nothing in

83



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

this Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

Section 10.11Derivatives Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than (i) Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary and (ii) any agreement, commitment or arrangement for the
sale of Equity Interests issued by Spirit REIT at a future date that could be
discharged solely by (x) delivery of Spirit REIT’s Equity Interests, or, (y)
solely at Spirit REIT’s option made at any time, payment of the cash value of
such Equity Interests at the time, irrespective of the form or duration of such
agreement, commitment or arrangement.

Section 10.12Sanctions, Anti-Corruption, Anti-Money Laundering.

Spirit REIT and its Subsidiaries shall not, directly or knowingly indirectly,
use the proceeds of any borrowing or proceeds of any other extension of credit
hereunder or lend, contribute or otherwise make available such proceeds to any
subsidiary, affiliate, joint venture partner or other person or entity (i) for
any purpose that to the actual knowledge of the Borrower would violate
Anti-Corruption Laws; (ii) to the actual knowledge of the Borrower, would fund
any activities of or business with any individual or entity that, at the time of
such funding, is (A) the subject of Sanctions or (B) in any Sanctioned Country,
in each case in violation in any material respect of any Sanctions; or (iii) in
any other manner that to the actual knowledge of Borrower will result in a
material violation by any individual or entity (including any individual or
entity participating in the financing transaction contemplated by this
Agreement, whether as a Lender, Titled Agent, Administrative Agent or otherwise)
of any Sanctions.

ARTICLE XI
Default

Section 11.1Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)Default in Payment.  The Borrower or any Loan Party shall fail to pay (i) any
amount due on the Term Loan Maturity Date, (ii) any principal of any of the
Loans when due (whether upon demand, at maturity, by reason of mandatory
prepayment, acceleration or otherwise) under this Agreement or any of the other
Loan Documents, or (iii) any interest or any other amount due (whether upon
demand, at maturity, by reason of acceleration or otherwise) under this
Agreement, any other Loan Document within five (5) Business Days of the same
being due.

(b)Default in Performance.

84



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(i)Any Loan Party shall fail to perform or observe any term, covenant, condition
or agreement on its part to be performed or observed and contained in Article IX
or Article X (other than Section 10.5, Section 10.9, Section 10.10 or Section
10.12); or

(ii)Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document
(including in Section 10.5, Section 10.9, Section 10.10 or Section 10.12) to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.

(c)Misrepresentations.  Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent or any Lender, shall at any time prove to have
been incorrect or misleading in any material respect when furnished or made or
deemed made.

(d)Indebtedness Cross Default.

(i)Spirit REIT, the Borrower, any other Loan Party or any other Subsidiary shall
fail to make any payment when due and payable in respect of any Indebtedness
(other than the Loans) having an aggregate outstanding principal amount (or, in
the case of any Derivatives Contract, having, without regard to the effect of
any close-out netting provision, a Derivatives Termination Value), in each case
individually or in the aggregate with all other Indebtedness as to which such a
failure exists, of (1) $75,000,000 or more with respect to recourse
Indebtedness, and/or (2) $250,000,000 or more with respect to Nonrecourse
Indebtedness (“Material Indebtedness”); provided, that notice from the Borrower
of the intent to execute a deed-in-lieu of foreclosure (or otherwise deliver the
collateral securing the facility to lender), judicial foreclosure or other
similar satisfaction of such Nonrecourse Indebtedness shall be a cure to such
Event of Default; or

(ii)Subject to the proviso at the end of clause (d)(i) above, (x) the maturity
of any Material Indebtedness shall have been accelerated in accordance with the
provisions of any indenture, contract or instrument evidencing, providing for
the creation of or otherwise concerning such Material Indebtedness or (y) any
Material Indebtedness shall have been required to be prepaid, repurchased,
redeemed or defeased prior to the stated maturity thereof; or

(iii)Subject to the proviso at the end of clause (d)(i) above, any other event
shall have occurred and be continuing which, with or without the passage of
time, the giving of notice, or otherwise, would permit any holder or holders of
any Material Indebtedness, any trustee or agent acting on behalf of such holder
or holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity.

85



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(e)Voluntary Bankruptcy Proceeding.  Spirit REIT, the Borrower or any Material
Subsidiary (other than an Excluded Subsidiary) shall:  (i) commence a voluntary
case under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect); (ii) file a petition seeking to take advantage of any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f)Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against Spirit REIT, the Borrower or any Material Subsidiary (other
than an Excluded Subsidiary) in any court of competent jurisdiction
seeking:  (i) relief under the Bankruptcy Code or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and in the
case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of sixty (60) consecutive days, or an order
granting the remedy or other relief requested in such case or proceeding
(including an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.

(g)Revocation of Loan Documents.  Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).

(h)Judgment.  A judgment or order for the payment of money or for an injunction
or other non-monetary relief (other than those related to actions contemplated
by the proviso to clause (d)(i) above) shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of sixty (60) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Borrower, any other Loan Party or any other Subsidiary, $75,000,000, or
(B) in the case of an injunction or other non-monetary relief, such injunction
or judgment or order could reasonably be expected to have a Material Adverse
Effect.

(i)Attachment.  A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which

86



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

exceeds, individually or together with all other such warrants, writs,
executions and processes, $75,000,000 in amount and such warrant, writ,
execution or process shall not be paid, discharged, vacated, stayed or bonded
for a period of twenty (20) days.

(j)ERISA.  (i) Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to Spirit REIT or the Borrower
aggregating in excess of $75,000,000; or (ii) the “benefit obligation” of all
Plans exceeds the “fair market value of plan assets” for such Plans by more than
$75,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.

(k)[Reserved].  

(l)Change of Control/Change in Management.

(i)Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”)), is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-five (35%) of the total voting power of the then
outstanding voting stock of Spirit REIT (other than (A) those mutual funds or
other similar entities permitted by Spirit REIT to do so under pass-through
interpretation of their equity ownership or (B) those which do not receive the
contractual rights to appoint directors of Spirit REIT in connection with the
acquisition of voting stock (including for this purpose stock convertible to
voting stock or any combination thereof), unless such right is obtained in
connection with a merger or acquisition resulting in such person or group
receiving the right (directly or indirectly) to appoint a majority of the board
of directors of Spirit REIT);

(ii)During any period of twelve (12) consecutive months ending after the
Agreement Date, individuals who at the beginning of any such twelve (12) month
period constituted the Board of Directors of Spirit REIT (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of Spirit REIT was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Spirit REIT then in office;

(iii)Spirit REIT ceases to own and control, directly or indirectly, at least
fifty-one percent (51%) of the outstanding Equity Interests of the Borrower; or

(iv)Spirit REIT or a Wholly Owned Subsidiary of Spirit REIT ceases to be the
sole general partner of the Borrower or ceases to have the sole and exclusive
power to exercise all management and control over the Borrower.

Section 11.2Remedies Upon Event of Default.

Upon the occurrence and (except as provided in clause (a)(i) below) during the
continuance of an Event of Default, the following provisions shall apply:

87



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(a)Acceleration; Termination of Facilities.

(i)Automatic.  Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, and (B) all of the other
Obligations, including the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties,
and (2) the Commitments (if not previously terminated) shall all immediately and
automatically terminate.

(ii)Optional.  If any other Event of Default shall exist and at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent may, and at the direction of the Requisite Lenders shall:  (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, and (B) all of the other Obligations, including the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower on behalf of itself and the other Loan Parties, and
(2) terminate the Commitments (if not previously terminated).

(b)Loan Documents.  The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c)Applicable Law.  The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d)Appointment of Receiver.  To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

(e)Remedies in Respect of Specified Derivatives Contracts.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following:  (a) in the case of a
Specified Derivatives Provider, to declare an event of default, termination
event or other similar event under any Specified Derivatives Contract and to
create an “Early Termination Date” (as defined therein) in respect thereof,
(b) in the case of a Specified Derivatives Provider, to determine net
termination amounts in respect of any and all Specified Derivatives Contracts in
accordance with the terms thereof, and to set off

88



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

amounts among such contracts, (c) in the case of a Specified Derivatives
Provider, to set off or proceed against deposit account balances, securities
account balances and other property and amounts held by such Specified
Derivatives Provider and (d) to prosecute any legal action against the Borrower,
any Loan Party or other Subsidiary to enforce or collect net amounts owing to
such Specified Derivatives Provider pursuant to any Specified Derivatives
Contract.

Section 11.3[Reserved].

Section 11.4Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations.  To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 11.5Allocation of Proceeds.

If an Event of Default exists and is continuing, all payments received by the
Administrative Agent (or any Lender as a result of its exercise of remedies
permitted under Section 13.3) under any of the Loan Documents in respect of any
Guaranteed Obligations shall be applied in the following order and priority:

(a)to the payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such;

(b)to the payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;

(c)to the payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause (c) payable to
them;

(d)to the payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Specified
Derivatives Contracts, ratably among the Lenders and the Specified Derivatives
Providers in proportion to the respective amounts described in this clause (d)
payable to them; and

(e)the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

89



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider.  Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII for itself and its Affiliates as if a “Lender” party hereto.

Section 11.6Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences.  The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 11.7Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

Section 11.8Rights Cumulative.

(a)Generally.  The rights and remedies of the Administrative Agent and the
Lenders under this Agreement and each of the other Loan Documents, of the
Specified Derivatives Providers under the Specified Derivatives Contracts shall
be cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law.  In exercising their respective rights and
remedies the Administrative Agent, the Lenders, the Specified Derivatives
Providers may be selective and no failure or delay by any such Lender Party in

90



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

(b)Enforcement by Administrative Agent.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI for the benefit of all the Lenders; provided that the foregoing shall
not prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Specified Derivatives Provider from exercising the rights and remedies that
inure to its benefit under any Specified Derivatives Contract, (iii) any Lender
from exercising setoff rights in accordance with Section 13.3 (subject to the
terms of Section 3.3), or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article XI and (y) in addition to the matters set forth in clauses (ii), (ii)
and (iv) of the preceding proviso and subject to Section 3.3, any Lender may,
with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.

ARTICLE XII
The Administrative Agent

Section 12.1Appointment and Authority.

Each of the Lenders hereby irrevocably appoints JPMorgan Chase Bank, N.A. to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Rights as a Lender

.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the

91



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 12.3Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 13.6 and 11.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement,

92



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

instrument or document or (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

Section 12.4Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 12.5Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non‑appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Section 12.6Resignation of Administrative Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower.  Upon receipt of any such notice of resignation,
the Requisite Lenders shall have the right, in consultation with the Borrower,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Requisite Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative

93



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Agent be a Defaulting Lender.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Requisite Lenders may, to the
extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Requisite Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Requisite Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.10(i) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 13.9 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

Section 12.7Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this

94



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

Section 12.8No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Arrangers,
Syndication Agents, Documentation Agents or Managing Agents (each a “Titled
Agent”) listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity as a Lender hereunder.

Section 12.9Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.5, 13.2 and 13.9) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.5, 13.2 and 13.9.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 12.10Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.  Upon request by the Administrative Agent at any time,
the Requisite Lenders will confirm in writing the

95



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 12.10.

Section 12.11Specified Derivatives Contracts.

No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.

Section 12.12Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s

96



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, any Arranger or any
other Titled Agent or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

ARTICLE XIII
Miscellaneous

Section 13.1Notices.

Unless otherwise provided herein (including as provided in Section 9.5),
communications provided for hereunder shall be in writing and shall be mailed,
telecopied, or delivered as follows:

If to the Borrower:

Spirit Realty, L.P.

2727 North Harwood Street, Suite 300

Dallas, Texas 75201

Attention:  Carl Wade

With copies to:

Spirit Realty, L.P.
2727 North Harwood Street, Suite 300
Dallas, Texas 75201
Attention:  Rochelle Thomas

and

Latham & Watkins LLP
555 Eleventh Street NW, Suite 1000
Washington, DC 20004
Attention:  Manu Gayatrinath
Telephone Number: (202) 637-2342

97



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

If to the Administrative Agent:

JPMorgan Chase Bank, N.A.

10 S. Dearborn St. Floor L2
Chicago, IL 60603
Mailcode: IL1-0480
Telephone: 312-385-7025
Fax: 312-233-2257
Contact: Joyce King
Email: joyce.p.king@jpmorgan.com
Email: cls.reb.chicago@jpmorgan.com

with a copy to

JPMorgan Chase Bank, N.A.

8181 Communications Pkwy Bldg B, Floor 06
Plano, TX, 75024-0239
Attn:  Chad Shafer
Phone:  214.965.4478
E:mail: Chadwick.w.shafer@jpmorgan.com

 

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower.  All such notices
and other communications shall be effective (i) if mailed, upon the first to
occur of receipt or the expiration of three (3) Business Days after the deposit
in the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent and Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 9.5 to the extent applicable; provided that, in the case of the
immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II shall be effective only when actually received.  None of
the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder.  Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.

98



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

The Administrative Agent and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices, Notices of Borrowing, Notices of
Continuation, and Notices of Conversion) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

Section 13.2Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable, documented (i.e., invoiced to the Borrower by the Administrative
Agent), out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable and
documented (i.e., invoiced to the Borrower by Administrative Agent) fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents and of the Administrative Agent in connection with the review of
Properties for inclusion in calculations of the Unencumbered Pool and the
Administrative Agent’s other activities under Article IV and the reasonable and
documented (i.e., invoiced to the Borrower by the applicable party) fees and
disbursements of counsel to the Administrative Agent relating to all such
activities, (b) to pay or reimburse the Administrative Agent and the Lenders for
all their documented (i.e., invoiced to the Borrower by the applicable party)
costs and expenses reasonably incurred in connection with the enforcement,
“workout” or preservation of any rights under the Loan Documents, including the
reasonable fees and disbursements of their respective counsel (including the
reasonable allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (c) without duplication of amounts payable under
Sections 3.10(c) and 3.10(d), to pay, and indemnify and hold harmless the
Administrative Agent, and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the fees and disbursements of
counsel to the Administrative Agent and any Lender incurred in connection with
the representation of the Administrative Agent or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 11.1(e) or 11.1(f), including (i) any motion for relief
from any stay or similar order, (ii) the negotiation, preparation, execution and
delivery of any document relating to the Obligations and (iii) the negotiation
and preparation of any debtor-in-possession financing or any plan of
reorganization of the Borrower or any other

99



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Loan Party, whether proposed by the Borrower, such Loan Party, the Lenders or
any other Person, and whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding.  If the Borrower shall fail to pay any
amounts required to be paid by it pursuant to this Section, the Administrative
Agent and/or the Lenders may pay such amounts on behalf of the Borrower and such
amounts shall be deemed to be Obligations owing hereunder.  Notwithstanding the
foregoing, in the case of legal fees and expenses, the Borrower’s reimbursement
obligations under this Section shall be limited to the fees, disbursements and
other charges of one counsel to the Indemnified Parties (other than in
connection with a dispute among any Indemnified Parties resulting from claims
against any Titled Agent in its capacity or in fulfilling its role such or any
similar role hereunder or in connection herewith) and, if reasonably necessary,
one additional local counsel for the Indemnified Parties in each relevant
jurisdiction and one additional special counsel for the Indemnified Parties in
each relevant specialty, and in the case of an actual or perceived conflict of
interest, one additional counsel (and, if applicable, one additional local
counsel in each relevant jurisdiction and one additional special counsel in each
relevant specialty) to the affected Indemnified Parties similarly situated and
taken as a whole.

Section 13.3Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists and is continuing, without
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender, an Affiliate of a Lender, or a
Participant, subject to receipt of the prior written consent of the Requisite
Lenders exercised in their sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including indebtedness evidenced
by certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender,
any Affiliate of the Administrative Agent or such Lender, or such Participant,
to or for the credit or the account of the Borrower against and on account of
any of the Obligations, irrespective of whether or not any or all of the Loans
and all other Obligations have been declared to be, or have otherwise become,
due and payable as permitted by Section 11.2, and although such Obligations
shall be contingent or unmatured.  Notwithstanding anything to the contrary in
this Section, if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.9
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

Section 13.4Litigation; Jurisdiction; Other Matters; Waivers.

(a)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX

100



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTERS OR IN
CONNECTION WITH OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b)EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
ANY OTHER PARTY HERETO OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO
OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY, BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

101



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(c)EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 13.1.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

(d)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

Section 13.5Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent and each Lender (provided, that the
foregoing shall not impair the express rights of the Loan Parties under
Section 10.4), and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (e) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of an assigning
Lender’s Commitment and/or the Loans at the time owing to it, or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B)in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment

102



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(in each case, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 in the case of any assignment of a
Commitment, unless each of the Administrative Agent and, so long as no Default
or Event of Default shall exist, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided that if, after
giving effect to such assignment, the amount of the Commitment held by such
assigning Lender or the outstanding principal balance of the Loans of such
assigning Lender, as applicable, would be less than $5,000,000 in the case of a
Commitment or Loans, then such assigning Lender shall assign the entire amount
of its Commitment and the Loans at the time owing to it.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and

(iv)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender.

(v)Assignment and Acceptance; Notes.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 if such Lender
is a Defaulting Lender at such time) for each assignment (which fee the
Administrative Agent may, in its sole discretion, elect to waive), and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  If requested by the transferor Lender or the
Assignee, upon the consummation of any assignment, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the Assignee and such transferor Lender, as
appropriate.

(vi)No Assignment to Certain Persons.  No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

103



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(vii)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

(viii)Amendments to Schedule 1.1(a).  The Administrative Agent may unilaterally
amend Schedule 1.1(a) attached hereto to reflect any assignment effected
hereunder.

(ix)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.9 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent

104



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty except as contemplated by Section 8.14, in
each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation.  The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.10, 5.1, 5.4
(subject to the requirements and limitations therein, including the requirements
under Section 3.10(g) (it being understood that the documentation required under
Section 3.10(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 5.6 as if it were an assignee
under subsection (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 5.1 or 3.10, with respect to any
participation, than its participating Lender would have been entitled to
receive.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 5.6 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 13.3 as though it were a Lender; provided that such
Participant agrees to be subject to Section 3.3 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation

105



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)No Registration.  Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(g)Intentionally Omitted.

(h)USA Patriot Act Notice; Compliance.  In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, prior to any Lender that is organized
under the laws of a jurisdiction outside of the United States of America
becoming a party hereto, the Administrative Agent may request, and such Lender
shall provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

Section 13.6Amendments and Waivers.

(a)Generally.  Except as otherwise expressly provided in this Agreement
(including Sections 2.12, 5.2(b), 5.2(c) and 13.6(d) hereof), (i) any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, (ii) any term of this Agreement or of any
other Loan Document may be amended, (iii) the performance or observance by the
Borrower, any other Loan Party or any other Subsidiary of any terms of this
Agreement or such other Loan Document may be waived, and (iv) the existence
and/or continuance of any Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.  Notwithstanding anything to the contrary contained in this
Section, the Fee Letters may only be amended, and the performance or observance
by any Loan Party thereunder may only be waived, in a writing executed by the
parties to such Fee Letter.

(b)Additional Lender Consents.  In addition to the foregoing requirements, no
amendment, waiver or consent shall:

(i)increase (or reinstate) or extend the Commitments of a Lender or subject a
Lender to any additional obligations without the written consent of such Lender;

106



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(ii)reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided however that only the written consent of the
Requisite Lenders shall be required for the waiver of interest payable at the
Post-Default Rate, retraction of the imposition of interest at the Post-Default
Rate and amendment of the definition of “Post-Default Rate”;

(iii)reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;

(iv)modify the definitions of “Term Loan Maturity Date” or “Commitment
Percentage”, otherwise postpone any date fixed for, or forgive, any payment of
principal of, or interest on, any Loans or for the payment of Fees or any other
Obligations owing to the Lenders beyond the Term Loan Maturity Date, in each
case, without the written consent of each Lender;

(v)amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;

(vi)modify the definition of the term “Requisite Lenders” or modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;

(vii)modify Sections 3.2 or 3.3 without the written consent of each Lender;

(viii)release Spirit REIT from its obligations under the Guaranty or release all
or substantially all of the other Guarantors from their obligations under the
Guaranty, other than as expressly permitted under this Agreement or the other
Loan Documents without the written consent of each Lender; or

(ix)amend, or waive the Borrower’s compliance with, Section 2.11 without the
written consent of each Lender affected thereby.

(c)Amendment of Administrative Agent’s Duties, Etc.  No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents.  Any amendment, waiver or consent with respect to any Loan Document
that (i) diminishes the rights of a Specified Derivatives Provider in a manner
or to an extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting

107



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender.  No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein.  No course of dealing or delay
or omission on the part of the Administrative Agent or any Lender in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial
thereto.  Any Event of Default occurring hereunder shall continue and shall
continue to exist until such time as such Event of Default is waived in writing
in accordance with the terms of this Section, notwithstanding any attempted cure
or other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

(d)Technical Amendments.  Notwithstanding anything to the contrary in this
Section 13.6, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Administrative Agent provides notice to Lenders of such amendment.  Any such
amendment shall become effective without any further action or consent of any of
other party to this Agreement.

Section 13.7No Advisory or Fiduciary Responsibility.

(a)The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Lender Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Lender Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Borrower or any other person.  The Borrower
agrees that it will not assert any claim against any Lender Party based on an
alleged breach of fiduciary duty by such Lender Party in connection with this
Agreement and the transactions contemplated hereby.  Additionally, the Borrower
acknowledges and agrees that no Lender Party is advising the Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction.  The Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Credit Parties shall have no responsibility or liability to
the Borrower with respect thereto.

(b)The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Lender Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Lender Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments

108



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

(including bank loans and other obligations) of, the Borrower and other
companies with which the Borrower may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Lender Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

(c)In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Lender Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and
otherwise.  No Lender Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Lender Party of services for other companies, and no Lender Party will furnish
any such information to other companies.  The Borrower also acknowledges that no
Lender Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

Section 13.8Confidentiality.

The Administrative Agent and each Lender shall maintain the confidentiality of
all Information (as defined below) but in any event may make disclosure: (a) to
its Affiliates and to its and its Affiliates’ other respective Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
proposed assignee, Participant or other transferee in connection with a
potential transfer of any Commitment or participation therein as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority (including any
self-regulatory authority) or representative thereof or pursuant to legal
process or in connection with any legal proceedings, or as otherwise required by
Applicable Law; (d) to the Administrative Agent’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder; (f)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section actually known by the Administrative Agent or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any Affiliate of the Administrative Agent or
any Lender on a non-confidential basis from a source other than the Borrower or
any Affiliate of the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the prior written
consent of the Borrower.  Notwithstanding the foregoing, the Administrative
Agent and each Lender may disclose any such

109



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Administrative Agent or such Lender or in accordance with the regulatory
compliance policy of the Administrative Agent or such Lender.  As used in this
Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower, any other Loan
Party, any other Subsidiary or any Affiliate and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending
industry.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 13.9Indemnification.

(a)The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnified Party”) against, and hold each
Indemnified Party harmless from, and shall pay or reimburse any such Indemnified
Party for, any and all losses, claims (including Environmental Claims), damages,
liabilities and related expenses (including the documented (i.e., invoiced)
fees, charges and disbursements of any counsel for any Indemnified Party (which
counsel may be employees of any Indemnified Party)), incurred by any Indemnified
Party or asserted against any Indemnified Party by any Person (including the
Borrower, any other Loan Party or any other Subsidiary but other than such
Indemnified Party and its Related Parties), arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated hereby or by the other Loan
Documents, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by the Borrower, any
other Loan Party or any other Subsidiary, or any Environmental Claim related in
any way to the Borrower, any other Loan Party or any other Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding (an
“Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary, and regardless of
whether any Indemnified Party is a party thereto, or (v) any claim (including
any Environmental Claims), investigation, litigation or other proceeding
(whether or not the Administrative Agent, or any Lender is a party thereto) and
the prosecution and defense thereof, arising out of or in any way connected with
the Loans, this Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including documented (i.e., invoiced) attorneys
and consultant’s fees, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnified Party,
be available

110



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

to the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Party.  Notwithstanding the foregoing, in the case of legal
fees and expenses, reimbursement obligations hereunder shall be limited to the
documented (i.e., invoiced) fees, disbursements and other charges of one counsel
to the Indemnified Parties (other than in connection with a dispute among
Indemnified Parties resulting from claims against any Titled Agent in its
capacity or in fulfilling its role as an administrative agent or arranger or any
similar role hereunder or in connection herewith) and, if reasonably necessary,
one local counsel for the Indemnified Parties in each relevant jurisdiction and
one special counsel with respect to each relevant specialty, and in the case of
an actual or perceived conflict of interest, one additional counsel (and, if
applicable, one additional local counsel in each relevant jurisdiction and one
additional special counsel in each relevant specialty) to the affected
Indemnified Parties similarly situated and taken as a whole.  This Section shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages etc. arising from any non-Tax claim.

(b)If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(c)The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 13.9 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

(d)To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender), such
payment to be made severally among them based on such Lenders’ Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided, further that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  

Section 13.10Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. The indemnities to which the Administrative Agent

111



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

and the Lenders are entitled under the provisions of Sections 3.10, 5.1, 5.4,
12.6, 13.2 and 13.9 and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 13.4, shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders (i)
notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

Section 13.11Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 13.12GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.13Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means that reproduces an
image of the actual signature page).  It shall not be necessary that the
signature of, or on behalf of, each party, or that the signature of all persons
required to bind any party, appear on each counterpart.  All counterparts shall
collectively constitute a single document.  It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto.

Section 13.14Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

Section 13.15Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

112



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Section 13.16Limitation of Liability.

None of the Administrative Agent, any Lender, or any of their respective Related
Parties shall have any liability with respect to, and the Borrower hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, consequential or punitive damages suffered or
incurred by the Borrower in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.

Section 13.17Entire Agreement.

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  There are no verbal agreements among the
parties hereto.  To the extent any term of this Agreement is inconsistent with a
term of any other Loan Document to which the parties of this Agreement are
party, the term of this Agreement shall control to the extent of such
inconsistency.

Section 13.18Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Notices of
Borrowing, Notices of Continuation, Notice of Conversion, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

Section 13.19Construction.

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

113



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

Section 13.20Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 13.21Time.

Time is of the essence with respect to each provision of this Agreement and the
other Loan Documents.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 13.23Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the

114



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

[Signatures on Following Pages]

115



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be duly executed and delivered by their authorized officers all as of the day
and year first above written.

BORROWER:

SPIRIT REALTY, L.P.,
a Delaware limited partnership

By:   Spirit General OP Holdings, LLC, a Delaware
           limited liability company, its general partner

By: /s/ Michael Hughes

Name: Michael Hughes

Title:   Executive Vice President and

Chief Financial Officer

 

 

 

 

I-116



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

LENDERS:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Lender

By: /s/ Chadwick W. Shafer

Name: Chadwick W. Shafer

Title:   Executive Director

 

 



I-117



DB1/ 113000430.10

 

 



--------------------------------------------------------------------------------

 

TRUIST BANK,

as Lender

By: /s/ Ryan Almond

Name: Ryan Almond

Title:   Director

 

 

I-118



DB1/ 113000430.10

 

 

